                         Case 21-10016-BLS                Doc 11-1         Filed 01/13/21           Page 1 of 19

                                                        Notice Recipients
District/Off: 0311−1                          User: Cheryl                            Date Created: 1/13/2021
Case: 21−10016−BLS                            Form ID: 309C                           Total: 1296


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Aura Financial Corporation         303 Second Street          Suite 550        San Francisco, CA 94107
tr          Alfred T. Giuliano       Giuliano Miller & Co., LLC            2301 E. Evesham Road           Pavillion 800, Suite
            210       Voorhees, NJ 08043
aty         David M. Klauder         Bielli & Klauder, LLC           1204 N. King Street         Wilmington, DE 19801
15778594 21st Century Public Servant            115 East Park Avenue           Suite 1       Tallahassee FL 32301
15778595 225 Bush Street Owners LLC               225 Bush St.        Suite 1800         San Francisco CA 94104
15778596 2DBS Investments LLC               PO Box 7120          Menlo Park CA 94026
15778597 414 Capital Inc          1700 NE 197th Ter           Miami FL 33179
15778598 A J Martinez          c/o Serengeti Asset Management, LP              632 Broadway, Suite 901         New York NY
            10012
15778602 ABM Industry Groups, LLC                16501 Ventura Blvd          Encino CA 91436
15778615 AEA Insurance Agency. Inc DBA Amtex Auto Insurance                    5909 West Loop S Ste 525          Bellaire TX
            77401
15778600 Abigail Cobian           1290 Hopkins Street          #36         Berkeley CA 94702
15778601 Abigail Cotom Ramirez             24667 Amador St Apt D#12              Hayward CA 94544
15778603 Abraham Reynoso             121 Edision Avenue           South San Francisco CA 94080
15778604 Accelerator Venture Capital GP II, LLC             c/o Alexander Lloyd, Executive Manager            480 Second
            Street      Suite 301        San Francisco CA 94107
15778605 Accrualify          14 N San Mateo Drive           San Mateo CA 94401
15778606 Accurate Printing          1485 Bayshore Blvd #160            San Francisco CA 94124
15778607 Adam Rodriguez             314 6th Avenue          Venice CA 90291
15778608 Adaptive Insights, LLC            PO Box 399115           San Francisco CA 94139−9115
15778609 Aditya Nakai           250 Post Ave, Apt 4          Westbury NY 11590
15778610 Admios LLC             727 Sansome St          Suite 100         San Francisco CA 94111
15778611 Adrian Orejon Paniagua             534 East Alvin Road          Salinas CA 93906
15778612 Adriana Mayorga            605 Fairview Av           Arcadia CA 91007
15778613 Adsmovil Corp            121 Alhambra Plaza Suite 1400            Coral Gables FL 33134
15778614 Advan Financial Group Inc             6761 Browns Bay CT             Las Vegas NV 94109
15778616 Aeolus Qian           37 Megan Dr          San Francisco CA 94134
15778617 AerioConnect            107 N Reino Rd          Suite 231         Newbury Park CA 91320
15778618 Agni Bhattacharya           33 8th Street. Apartment 718           San Francisco CA 94103
15778619 Agustin Rodriguez Noriega             4722 Catalpa St         Los Angeles CA 90032
15778620 Akshay Buradkar            2654 Willowren Way            Pleasanton CA 94566
15778621 Akshay Narasimhan             117 Carrick Circle         Hayward CA 94542
15778622 Alejandro Cordova Escobar              5754 Hesperia Ave          Encino CA 91316
15778623 Alejandro Ochoa Fonseca              319 Harris Ave         Rodeo CA 94572
15778624 Alex De la Rosa           510 Richmond Ave            Apt 241          Houston TX 77006
15778625 Alex Monahan             2361 Chadlington Road           Falls Church VA 22043
15778626 Alexandra Cassiano           2930 El Dorado St           Torrance CA 90503
15778627 Alexsander Gerardo Vicente Hernandez               13555 Kit Ln          Dallas TX 75240
15778628 Alfredo Cardoso Esquivel             3809 38 St        San Diego CA 92105
15778629 Alicia Dominguez Lopez              156 99 West California Av 168           Kerman CA 93630
15778630 Alignment Debt Holding 1, LLC               251 Little Falls Dr        Wilmington DE 19808
15778632 AlixPartners, LLC           865 S. Figueroa Street, Suite 2310           Los Angeles CA 90017
15778631 AlixPartners, LLC           909 Third Avenue           New York NY 10022
15778633 Alliance Virtual Offices           2831 St. Rose Parkway Suite 200            Henderson NV 89052
15778634 Alma Rosa Rodriguez             359 Brightwood Ave Apt E             Chula Vista CA 91910
15778635 Alvaro Vargas           401 San Bruno Avenue            Brisbane CA 94005
15778637 Amazon Web Services              410 Terry Avenue North            Seattle WA 98109
15778636 Amazon Web Services              PO Box 84023           Seattle WA 98124−8423
15778638 America Transfers 2204             1649 W 18th St          Chicago IL 60608
15778639 America Transfers 2208             3034 N Milwaukee Ave             Chicago IL 60618
15778640 America Transfers 2209             7068 N Clark St         Chicago IL 60626
15778641 America Transfers 2210             3212 W Lawrence Ave             Chicago IL 60625
15778642 America Transfers 2243             3911 1/2 W 26th St         Chicago IL 60623
15778643 America Transfers 2251             4246 W North Ave           Chicago IL 60639
15778644 America Transfers 2260             1111 Washington St           Waukegan IL 60085
15778645 America Transfers 2264             5637 W Cermak Rd            Cicero IL 60804
15778646 America Transfers 2269             5902 1/2 S. Kedzie Ave.          Chicago IL 60629
15778647 America Transfers 2270             4278 S Archer Ave          Chicago IL 60632
15778648 America Transfers 2276             6656 N Clark St         Chicago IL 60626
15778649 America Transfers 2278             2149 W Cermak Rd            Chicago IL 60608
15778650 America Transfers 2279             3937 W Lawrence Ave             Chicago IL 60625
15778651 America Transfers 2280             3241 W 26th St          Chicago IL 60623
15778652 America Transfers 4403             3983 N Belt Line Rd          Irving TX 75038
15778653 America Transfers 4421             3050 Webb Chapel Ext            Dallas TX 75220
15778654 America Transfers 4429             2732 W Irving Blvd          Irving TX 75061
15778655 America Transfers 4434             914 E Grauwyler Rd # 916            Irving TX 75061
15778656 America Transfers 4435             4424 Maple Ave           Dallas TX 75219
                      Case 21-10016-BLS                 Doc 11-1         Filed 01/13/21           Page 2 of 19
15778657   America Transfers 4455          5900 Chimney Rock Rd Ste V               Houston TX 77081
15778658   America Transfers 4465          6305 Cameron Rd Ste 109              Austin TX 78723
15778659   America Transfers 4478          5913 Rampart St            Houston TX 77081
15778660   Ana Franco         45451 Thornwood aver             Lancaster CA 91303
15778661   Ana Isabel Leon         8220 Chapman Ave Apt 45               Stanton CA 90680
15778662   Ana Karina Valeriano Sanchez            1633 Montague Road             Rockford IL 61102
15778663   Ana Prieto        4011 ASPEN MOUNTAIN TRAIL                     Kingwood TX 77345
15778664   Ana Zhang         2121 Vale Rd Apt 101             San Pablo CA 94806
15778665   Andersen Tax         Box 200988           Pittsburgh PA 12521−0988
15778666   Anderson Mori & Tomotsune LPC               Akasaka K−tower, 2−7 Motoakasaka 1−Chome                 Minato−Ku Tokyo
           107−0051         JP
15778667   Andiamo! Group           490 Post St., Suite 830         San Francisco CA 94102
15778668   Andres Amador          2450 Valdez Street           Unit 221         Oakland CA 94612
15778669   Andres Gutierrez         417 A Street         Apartment 219           Daly City CA 94014
15778670   Angel Island California Originations, LLC            One Embarcadero Center, Suite 2150           San Francisco CA
           94111
15778671   Angela K. Evans         4348 Umatilla St.           Denver CO 80211
15778672   Anh Lim         35 Riverton Drive          San Francisco CA 94132
15778673   Anna Thompson           10244 NE 65th Street            Kirkland WA 98033
15778674   Anne Myong          50 Woodside Plaza            PMB 318           Redwood City CA 94061
15778675   Anselmo Ventura          13999 Astreetoria Street           Apartment E102          Sylmar CA 91342
15778676   Anthem Blue Cross           PO Box 629           Woodland Hills CA 91365
15778677   Anthem BlueCross           220 Virginia Ave           Indianapolis IN 46204
15778678   Anthony Garcia         7606 Bronze Trail Drive            Humble TX 77346
15778679   Antonio Angel Morales          22199 Princeton Street            Hayward CA 94541
15778680   Antonio Rodriguez Perales           3955 Rhoda Dr Apt 1           San Jose CA 95117
15778681   Antonio Talledo         20 Harbor Drive           Corte Madera CA 94925
15778683   Anudeep Yegireddi          3175 Mission St           Apt 302         San Francisco CA 94110
15778682   Anudeep Yegireddi          353 King St.          Apt 734         SAN FRANCISCO CA 94158
15778684   Apple Inc.       PO Box 846095             Dallas TX 75284−6095
15778685   Aramark Refreshment Services, Inc            Freemont Commerce Center              41460 Christy Street       Fremont CA
           94538
15778686   Arcelia Sanchez        48 Surf View Drive            Bay Point CA 94565
15778687   Aren Fakhourian         16546 Armstead St            Granada Hills CA 91344
15778688   Argo Group US          Attn: Management Liability − Claims              413 W 14th Street        New York NY
           10014
15778689   Arizona Consumer Lender License             100 N 15th Ave           Suite 261        Phoenix AZ 85007
15778690   Arizona Department of Financial Institutions            100 N 15th Ave #261          Phoenix AZ 85007
15778691   Arizona Department of Revenue            Attn: Bankruptcy Division            1600 W Monroe St          Phoenix AZ
           85007
15778692   Arizona Department of Revenue            Attn: Bankruptcy Division            PO Box 29085         Phoenix AZ
           85038
15778693   Arizona Office of the Attorney General           2005 N Central Ave           Phoenix AZ 85004
15778694   Arizona Secretary of State         1700 W Washington St             Fl 7       Phoenix AZ 85007−2808
15778695   Arnold & Porter LLP          c/o Revolution Ventures II, LP            Attn: Andrew Varner         555 12th Street,
           NW         Washington DC 20004
15778696   Arnoldo Escobedo          301 First St 159          Wilmer TX 75172
15778697   Artemio Bobadilla Rossel          212 S Kraemer Blv No 1108              Placentia CA 92870
15778698   Arvind Kolluru        4530 Bianca Dr            Fremont CA 94536
15778699   Ashwathi Krishnan          1655 Mission Street           Unit 531         San Francisco CA 94103
15778700   Associated Services         600 A McCormick St             San Leandro CA 94577
15778701   Atala Vazquez Carrillo         301 Custa Del Mar Drive            Oxnard CA 93033
15778702   Atalaya       c/o Midtown Madison Management LLC                   780 Third Avenue, 27th Floor         New York NY
           10017
15778703   Atanasio Lopez Gutierrez          350 E Royal Lane Bldg 4 Suite            Irving TX 75039
15778704   Atlassian       341 George St          Sydney NSW 2000              AU
15778705   Atza Surinach        17 Hoffman Avenue              San Francisco CA 94114
15778706   Aurelio Estrada        4804 Cambridge Ave              San Bernardino CA 92407
15778707   Avanza, Inc.        Attn: Samuel Ulloa           225 Bush Street, Suite 1840         San Francisco CA 94104
15778708   Avi Sen        816 Perseus Lane          Foster City CA 94404
15778709   Awardco, LLC          727 N 1550 E           Suite 125         Orem UT 84097
15778710   Awardco, LLC          Attn: Judd Tolman            707 East Technology Avenue            Building E Suite 1100       Orem
           UT 84097
15778723   BBVA Compass            2200 Post Oak Blvd            Houston TX 77056−4700
15778711   Baja−Mex Currency Services LLC              358 E San Ysidro Blvd            San Ysidro CA 92173
15778712   Baker Botts LLP         1001 Page Mill Road             Suite 200        Palo Alto CA 94304
15778713   Baker Botts LLP         PO Box 301251             Dallas TX 75303−1251
15778715   Balance Public Relations         749 Foothill Blvd           La Canada CA 91011
15778714   Balance Public Relations         Attn: Dean Florez           498 Oleander Ave          Shafter CA 93263
15778716   Baltazar Duarte Hernandez           824 Monterey St           Bakersfield CA 93305
15778717   Bancover Insurance          1350 Treat Boulevard           Suite 470         Walnut Creek CA 94597
15778718   Bank of the West         180 Montgomery Street             San Francisco CA 94104
15778719   Barrett Reinking        1575 21st Avenue            San Francisco CA 94122
15778720   Barri Money Services, LLC            Attn: Alberto Laureano          9800 Centre Parkway          Suite 700        Houston
           TX 77036
15778721   Barton Wang         251 Wimbledon Court              San Ramon CA 94582
15778722   Bastien Berthon        1561 Clay Street           San Francisco CA 94109
15778724   Bea Bravo Juarez         501 Beale St          Apt 8B         San Francisco CA 94105
                      Case 21-10016-BLS                Doc 11-1         Filed 01/13/21           Page 3 of 19
15778725   Beau Kelsey         541 Presidio Boulevard            Unit A        San Francisco CA 94129
15778726   Belisario Nunez         34676 Fm 1577            San Benito TX 78586
15778727   Beliveo Corporation          1209 San Dario Ave            PMB 7−542           Laredo TX 78040
15778728   Beliveo Corporation          c/o Womble Bond Dickinson (US) LLP,                Attn: Kevin Mangan, Nicholas T.
           Verna        1313 North Market Street Suite 1200             Wilmington DE 19801
15778729   Ben Hueso for Senate 2018, ID#1373761               1414 K Street         Suite 250        Sacramento CA 95814
15778730   Bennett Fogel         417 S Barrington Ave            Apt 403        Los Angeles CA 90049
15778731   Bernardo Menezes           1860 Washington St            Apt 203         San Francisco CA 94109
15778732   BetterUp, Inc.        1200 Folsom St           San Francisco CA 94103
15778733   Bill Zavarello        2468 Ontario Rd NW             Washington DC 20009
15778734   Bill.com LLC          1810 Embarcadero Road              Palo Alto CA 94303
15778735   Blanca Rubio for Assembly 2018             921 11th St. Suite 904          Sacramento CA 95814
15778736   Brandon Reyes          3175 Mission Street Apartment 302              San Francisco CA 94110
15778737   Brenda Elizabeth Catalan          1442 W 45Th St            Los Angeles CA 90062
15778738   Brenno Cantelli         3556 Williams Rd           San Jose CA 95117
15778739   Brex        405 Howard St.           2nd Floor         San Francisco CA 94105
15778740   Brian J. McLoughlin Trust           574 Chapala Drive           Pacific Palisades CA 90272
15778741   Brian Thi        256 Westbrook Avenue              Daly City CA 94015
15778742   Brian Zalaznick         509 Pixie Trail         Mill Valley CA 94941
15778743   Briana Christina Garcia          777 Simpson Pl           Santa Rosa CA 95401
15778744   Brianna Nelson         928 Franklin Street          Apartment 521           Oakland CA 94607
15778746   Bridge Bank         55 Almaden Boulevard             Suite 100         San Jose CA 95113
15778745   Bridge Bank         Attn: Mike Lederman             201 Spear St.,        Suite 1500        San Francisco CA 94105
15778747   Brittany Pepper        559 Joost Avenue            San Francisco CA 94127
15778748   Brittany Riddick         7723 Claremont Avenue             Berkeley CA 94705
15778749   Brownstein Hyatt Farber Schreck, LLP             410 Seventeenth St           Suite 2200        Denver CO 80202
15778750   Brumer Law Group            633 W 5th St          26th Floor        Los Angeles CA 90071
15778751   Bryan Li        14 Walter St.          San Francisco CA 94114
15778752   Business Wire         101 California          San Francisco CA 94111
15778753   CA Latino Legislative Caucus Foundation              1127 11th St.         Suite 606       Sacramento CA 95814
15778784   CBIZ CMF           6000 Feldwood Road             College Park GA 30349
15778785   CDFI Coalition         1331 G Street, NW            10th Floor         Washington DC 20005
15778786   CDFI Coalition II         1155 15th St NW            Suite 400         Washington DC 20005
15778854   CSC         PO Box 13397           Philadelphia PA 19101−3397
15778855   CT Corporation          2875 Michelle Ste 100           Irvine CA 92606−1024
15778856   CT Corporation          PO Box 4349           Carol Stream IL 60197−4349
15778857   CT Lien Solutions         PO Box 301133             Dallas TX 75303
15778860   CVS Health         83649 Collection Center Dr             Chicago IL 60693
15778861   CVS Pharmacy           601 Mission Street           San Francisco CA 94105
15778754   Calasan Publicidad SC           Josefa Ortiz de Dominguez 595            Col. Chapultepec         Culiacan SI
           80040        MX
15778755   California Chamber of Commerce              P.O Box 398342           San Francisco CA 94139
15778756   California Department of Financial Protection and            2101 Arena Boulevard            Sacramento CA 95834
15778757   California Department of Tax and Fee Administrati              450 N St         Sacramento, CA 95184
15778758   California Employment Development Department                 Attn: Unemployment Insurance Employment            PO Box
           826880 − UIPCD, MIC 40              Sacramento CA 94280−0001
15778759   California Franchise Tax Board            Attn: Bankruptcy Division           PO Box 942857         Sacramento CA
           94257
15778760   California Hispanic Chambers of Commerce               1510 J St         Suite 110        Sacramento CA 95814
15778761   California Insurance Department            300 South Spring Street          Los Angeles CA 90012
15778762   California Latino Capitol Association Foundation             1017 L St., PMB #443           Sacramento CA 95814
15778763   California Latino PAC          777 S. Figueroa St.          Ste.4050         Los Angeles CA 90017
15778764   California Office of the Attorney General           PO Box 944255            Sacramento CA 94244−2550
15778765   California Secretary of State         1500 11th Street         Sacramento CA 95814
15778766   California State Board of Equalization           Attn: Bankruptcy Division           450 N St      PO Box 942879, MIC
           121        Sacramento CA 94279−0121
15778767   Calitica       1425 Kauai St           West Covina CA 91792
15778768   Cambio de Chequ           36768 Cedar Blvd            Newark CA 94560
15778769   Camino Financial Inc          Attn: Sean Salas          309 E 8th St        #601         Los Angeles CA 90014
15778770   Candice Lee         243 Orange St.           Apt 1        Oakland CA 94610
15778773   CapLinked, INC           3770 Highland Ave            Suite 101        Manhattan Beach CA 90266
15778771   Capco        1221 Lamar St.           Suite 910         Huston TX 77010
15778772   Capitol Law and Policy Inc.           309 E 8th St #601         Los Angeles CA 940014
15778774   Carlos Duran Fierros          150 4th Street         Apartment 509          Oakland CA 94607
15778775   Carlos Garcia        1438 Madison Street            Apartment 11          Oakland CA 94612
15778776   Carmen Palafox          3605 Helms Avenue             Culver City CA 90232
15778777   Carolina Palacios Dominguez             3206 Florida Ave         Richmond CA 94804−3156
15778778   Carroll−Obremskey Family Revocable Trust               Attn: Daniel Carroll          60 Normandie Terrace      San
           Francisco CA 94115
15778779   Cash 2 Go − San Bernardino             4180 N Sierra Way          San Bernardino CA 92407
15778780   Cash 2 Go Financial Inc          11623 Cherry Ave Ste 4            Fontana CA 92337
15778781   Cater2.me         35 W 31st St.          3rd Floor        New York NY 10001
15778782   Catherine Lovell         1876 Osage Avenue             Hayward CA 94545
15778783   Cati Consepcion Maldonado             1000 N Normandie Ave Apt 1              Los Angeles CA 90029
15778787   Cecilia Culverhouse          562 DeHaro Street           San Francisco CA 94107
15778788   Chaitresh Srinivas        185 West Houston Street            Apartment 1−H            New York NY 10014
15778789   Chantal Guidos         4225 Cesar Chavez Street            Unit 4         San Francisco CA 94131
15778790   Charles Jeffery Hilton         319 Dolan Avenue            Mill Valley CA 94941
                      Case 21-10016-BLS                 Doc 11-1          Filed 01/13/21           Page 4 of 19
15778791   Charo Fuentes         20 Joice Street         Apartment 3          San Francisco CA 94108
15778792   Check Centers          2005 San Pablo Ave            Berkeley CA 94702
15778793   Checkr         One Montgomery Street             Suite 2400         San Francisco CA 94104
15778794   Chingwen Ku           5700 Judith Street         San Jose CA 95123
15778795   Chris Motes         3350 springhill road          Lafayette CA 94549
15778796   Christian Mendoza           2800 E League City Pkwy            Apt 312         League City TX 77573
15778797   Christiana Trust         One Freedom Valley Rd            Oaks PA 19456
15778798   Christina Garcia         2024 98th Avenue           Oakland CA 94603
15778799   Christopher Cody Carter           4400 Fiesta Cir E         Fort Worth TX 76133
15778800   Christopher J Ahearn          14623 Hilltree Road           Santa Monica CA 90402
15778801   Christopher Poggi          2279 Turk Street          San Francisco CA 94118
15778802   Chubb         PO Box 382001            Pittsburgh PA 15262−0001
15778807   Chubb −Western Underwriting Center               2155 West Pinnacle Peak Road           Phoenix AZ 85027−1210
15778803   Chubb Group of Insurance Companies               202B Hall's Mill Road          Whitehouse Station NJ 08889
15778804   Chubb Group of Insurance Companies               c/o The Chubb Group − Premium Audit Cent              Attn: Loss Control
           Division − Premium Au             2155 W Pinnacle Peak Rd            Suite 205       Phoenix AZ 85027
15778805   Chubb Group of Insurance Companies               c/o Underwiring Branch          455 Market Street Suite 500        San
           Francisco CA 94105
15778806   Chubb Seguros Mexico, S.A.             Paseo de la Reforma 250 Torre Niza           Piso 15 Col.
           Juarez        Cuahtemoc           Ciudad de Mexico CP 0660             Mexico
15778808   Cindy Kang          7424 Aberdeen Court            Gilroy CA 95020
15778809   Cindy Perez         10512 S Budlong Ave             Los Angeles CA 90044
15778810   Citizen for Waters         249 E. Ocean Blvd.           Suite 685        Long Beach CA 90802
15778811   Citlali Nieto Garcia         8713 N ENDICOTT AVE                Portland OR 97217
15778812   Citrix Systems, Inc.         851 West Cypress Creek Road             Fort Lauderdale FL 33309
15778813   City and County of San Francisco            Attn: Bankruptcy Division          1 Dr. Carlton B. Goodlett Place        San
           Francisco CA 94102
15778814   Clara Marcial Noyola           2782 E St         San Diego CA 92102
15778815   Clark Trevithick         445 S Figueroa St          18th Floor        Los Angeles CA 90071−1605
15778816   ClassPass        101 E Front St          Suite 501        Missoula MT 59802
15778817   Claudia Desoto          4312 Galenez Way            Antioch CA 94531
15778818   Claudia Interiano−Chicas           995 Brussels St         San Francisco CA 94134
15778819   Clean Energy Counsel            555 Montgomery Street           Suite #1205        San Francisco CA 94111−2582
15778820   Clint Peterson        c/o Peterson Partners          2755 East Cottonwood Parkway, Suite 400            Salt Lake City UT
           84121
15778821   Coalition Insurance Solutions, Inc          Attn: Coalition Claims          1160 Battery Street Suite 350       San
           Francisco CA 94111
15778822   Coalition Insurance Solutions, Inc          c/o Woodruff−Sawyer & Co             Attn: Michael Ritthaler        50
           California Street 12th Floor         San Francisco CA 94111
15778823   Coffin Capital & Ventures, LLC            Attn: Matt Coffin          1776 Park Ave. #4−414          Park City UT
           84060
15778824   Cogent Communications Inc             Box 791087           Baltimore MD 21279−1087
15778825   Colchis Opportunities Master Fund, L.P.            Attn: Jonathan Strike        150 California Street        18th
           Floor        San Francisco CA 94111
15778826   Commissioner of Insurance            c/o Western World Insurance Group            Attn: Richard & Chapman
           Glucksman          11900 West Olympic Boulevard               Suite 800        Los Angeles CA 90064
15778827   Compensia          125 S. Market Street, Suite 1000           San Jose CA 95113
15778828   Computer Care           3350 Scott Blvd          Suite 51        Santa Clara CA 95054
15778829   Con Ganas LLC            2131 Ramona Drive            Pleasant Hill CA 94523
15778830   Congressional Hispanic Caucus Institute            1128 16th St NW           Washington DC 20036
15778831   Congruent Angle, LLC             703 Pier Ave Ste B #632          Hermosa Beach CA 90254
15778832   Connie Kang          7424 Aberdeen Court            Gilroy CA 95020
15778833   Conservative Florida          1103 Hays Street          Tallahassee FL 32301
15778834   Conservative Principles For Florida           2600 South Douglas Rd, STE 900            Coral Gables FL 33134
15778835   Conservative Solutions for Jacksonville           133 South Harbor Drive          Venice FL 34285
15778836   Conservatives for a better Florida         2100 Salzedo Street          Suite 200       Coral Gables FL 33134
15778837   Consumer Financial Protection Bureau             1700 G St. NW           Washington DC 20552
15778838   Continental Investors Fund LLC            227 West Monroe Suite 5045            Chicago IL 60606
15778840   Converge         2355 Centerville Rd.          #14656          Tallahassee FL 32308
15778839   Converge         3250 NE 1st Ave            Suite 305        Miami FL 33137
15778841   Coppel Capital S.A. de C.V.           503 Scaroni Ave          Calexico CA 92231
15778843   Coppel Capital S.A. de C.V.           503 Scaroni Avenue           Calexico CA 92231
15778842   Coppel Capital S.A. de C.V.           Attn: Teresa Cabrera          Boulevard Pedro Infante 2580 4         Los
           Alamos         Culiacan Sinaloa 80100            Mexico
15778845   Coppel, S.A. DE C.V.           Attn: Idalia Patricia Olea Lopez          2855 Republica Street        Culiacan Sinaloa
           80105         Mexico
15778844   Coppel, S.A. De C.V.           503 Scaroni Ave          Calexico CA 92231
15778846   Corcoran & Johnston           19401 Shumard Oak Drive              Land O Lakes FL 34638
15778847   Corey Sanford          5434 A Claremont Avenue             Oakland CA 94618
15778848   Cory's Liquidations         5355 Anthony Court            Fairfield CA 94533
15778849   Cozen O'Connor           277 Park Ave          New York NY 10172
15778850   Credit Karma, Inc.         PO Box 80597            City of Industry CA 91716−8597
15778851   Cristina Torres        1040 W 18th St           3R        Chicago IL 60608
15778852   Criteo Corp         387 Park Avenue South            11th and 12th Floor         New York NY 10016
15778853   Cruz Strategies         925 L St        Suite 300         Sacramento CA 95814
15778858   Curvature LLC           6500 Hollister Ave, Suite 210          Santa Barbara CA 93117
15778859   Custom Ink         PO Box 759439             Baltimore MD 21275−9439
15778862   CyberSource Corporation            PO Box 742842            Los Angeles CA 94111
                      Case 21-10016-BLS                 Doc 11-1         Filed 01/13/21           Page 5 of 19
15778886   DE 16501, LLC           16501 Ventura Blvd            Encino CA 91436
15778863   Dan Sanford         6070 Glenarms Drive            Oakland CA 94611
15778864   Daniel A Loureiro Fuentes           555 4th St        Unit 605         San Francisco CA 94107
15778865   Daniel Akle Carranza           3821 20th Street         Apartment 3         San Francisco CA 94414
15778866   Daniel Antonio Loureiro Fuentes            126A randall st         San Francisco CA 94131
15778867   Daniel Carroll        60 Normandie Terrace            San Francisco CA 94115
15778868   Daniel Flores        4928 Durfee Ave, Apt 11            Pico Rivera CA 90660
15778869   Daniel Gonzalez          4743 South Pottery Road            Gilbert AZ 85297
15778870   Daniel Sanford         1721 Broadway            Suite 201         Oakland CA 94612
15778871   Daniela Laurean          3156 Market St          San Diego CA 92102
15778872   Danielle Bicknell         247 Athol Avenue           Oakland CA 94606
15778873   Danielle Herring         150 Van Ness Ave            Apt 1117         San Francisco CA 94102
15778874   Dario Montiel Avila          2245 S Oakley St          Chicago IL 60608
15778875   Dattels/Johnson 1992 Family Trust            2960 Vallejo Street         San Francisco CA 94123
15778876   David Concepcion Ventura            18338 Mescal St           Rowland Heights CA 91748
15778877   David Coppel Calvo           503 Scaroni Ave          Calexico CA 92231
15778878   David Garcia         27W071 CHURCHILL RD                   Winfield IL 60190
15778879   David Golden          Attn: Song Pak          c/o Revolution Ventures          1717 Rhode Island Avenue, NW         Suite
           1000        Washington DC 20036
15778880   David Golden          c/o Revolution Ventures           c/o/ Revolution Ventures II, LP        260 California
           Street       Suite 801         San Francisco CA 94111
15778881   David Lopez Martinez            897 Deerfield Rd         Highland Park IL 60035
15778882   David Navarro          38N Fort Mason           San Francisco CA 94109
15778883   David R. Custin & Associates, Inc.           5001 SW 74th Court           Suite 209       Miami FL 33155
15778884   David Schwartz          455 S Eliseo Dr          Apt 1        Greenbrae CA 94904
15778885   David Zhang          711 Capp St         Apartment 1           San Francisco CA 94110
15778887   Dean Florez         1401 North Broadway Blvd.             Los Angeles CA 90012
15778888   Debra S. Reed         1923 W. Pyron Ave             San Antonio TX 78211
15778889   Dechert LLP          One Bush St          San Francisco CA 94104
15778890   Delaware Department of State            Division of Corporations          PO Box 898        Dover DE 19903
15778891   Delaware Secretary of State          P.O. Box 5509           Binghamton NY 13902
15778893   Deloitte & Touche LLP            555 Mission Street          San Francisco CA 94105
15778892   Deloitte & Touche LLP            PO Box 844708           Dallas TX 75284
15778894   Department of Banking and Consumer Finance                Post Office Drawer 12129         Jackson MS 39236
15778896   Department of Business Oversight            320 West 4th St          Suite 750       Los Angeles CA 90013
15778895   Department of Business Oversight            Attn: Accounting          2101 Arena Boulevard         Sacramento CA
           95834
15778897   Department of Financial & Professional Regulation              320 West Washington Street RM 344           PO Box
           7086        Springfield IL 62791−7086
15778898   Department of Financial & Professional Regulation              PO Box 7086         Springfield IL 62791
15778899   Department of Financial Protection and Innovation             2101 Arena Boulevard         Attn:
           Accounting         Sacramento CA 95834
15780070   Department of Labor           Division of Unemployment Insurance             P.O. Box 9953        Wilmington, DE
           19809
15778900   Department of Motor Vehicles            PO Box 825339            Sacramento CA 94232−5339
15778901   Design Wrecking Crew LLC              450 Townsend Street           San Francisco CA 94107
15778902   Dev Basu         3855 California Street          Apartment 4          San Francisco CA 94118
15778903   Devender Gollapally           148 Hermes Street          Simi Valley CA 93065
15778904   Diana Jones        2520 Ryan Road             Apartment 44          Concord CA 94518
15778905   Diana Perdomo           438 Oxford Street          San Francisco CA 94134
15778906   Diego De Haro Martinez Vertiz            10575 Glenbrook Ct            Truckee CA 96161
15778907   Diego Ismael Lopez           901 Y Medio West 81St St             Los Angeles CA 90044
15778908   Dinex − Airline         9419 Airline Dr          Houston TX 77037
15778909   Dinex − Fulton         7802 Fulton St          Houston TX 77022
15778910   Dinex − Headquarters           5851 San Felipe St Ste 400          Houston TX 77057
15778911   Dinex − Las Banderas           11381 Airline Dr          Houston TX 77037
15778912   Dinex − Northwest          3303 Mangum Rd              Houston TX 77092
15778913   Dinex − Quick Stop           6024 Gulfton St         Houston TX 77081
15778914   Dinex − Rosenberg           1007 Wilson Dr           Rosenberg TX 77471
15778915   Dinex − Rosenberg Centro            1809 Avenue H            Rosenberg TX 77471
15778916   Dinex − Southwest          7610 Office City Dr Ste A            Houston TX 77012
15778917   Dinorah Klingler         9 Velarde Court          Sacramento CA 95831
15778918   Direct Marketing Group           7550 Corporate Way            Eden Prairie MN 55344
15778919   Direct Marketing Group           7550 Corporate Way            Eden Prairie MN 55344−2045
15778920   Discoteca El Indito        2261 Story Rd           San Jose CA 95122
15778921   Discovery − admin fee           P.O Box 9528          Fargo ND 58106
15778922   Discovery Benefits         P.O Box 9528           Fargo ND 58106
15778923   Docebo         600 N Thomas St           Suite A         Athens GA 30601
15778924   Dolarex LLC          707 Broadway            Suite 1410         San Diego CA 92101
15778925   Dolex        700 Highlander Blvd            Suite 450         Arlington TX 76015
15778926   Dolex Dollar Express Inc          700 Highlander Blvd            Suite 450       Arlington TX 76015
15778927   Domingo Enrique Valentin Morales              15 Atherwood Avenue Apt 2            Redwood City CA 94061
15778928   Donald Amaya           2000 Broadway Street            Apartment 111          San Francisco CA 94115
15778929   Douglas Emmett 2015 LLC              Attn: Director of Property Management           1299 Ocean Avenue Suite
           1000        Santa Monica CA 90401
15778931   Douglas Emmett 2015 LLC              c/o Cushman & Wakefield, Inc            10250 Constellation Boulevard Suite
           2200        Los Angeles CA 90067
                      Case 21-10016-BLS                  Doc 11-1         Filed 01/13/21            Page 6 of 19
15778930   Douglas Emmett 2015 LLC               c/o Douglas Emmett Management, LLC               Attn: Director of Property
           Management            808 Wilshire Boulevard Suite 200            Santa Monica CA 90401
15778932   Drivers License Guide Company              1492 Oddstad Drive           Redwood City CA 94063
15778933   Dryden Liddle          110 Floribel Avenue            San Anselmo CA 94960
15778934   Dwight Chung           10310 Riverside Drive            Unit 304        Toluca Lake CA 91602
15778935   Dylan Selvig          741 Pine Avenue           Pacific Grove CA 93950
15778936   EAN Services, LLC             PO Box 840173            Kansas City MO 64184−0173
15778937   EAN−Damage Recovery               PO BOX 843369              Kansas City MO 64184
15778938   East Tampa Business and Civic Association               2814 N. 22nd Street        Tampa FL 33605
15778939   Eda Bora         237 Steiner St          San Francisco CA 94117
15778940   Eddie Wu          75 Palm Ave Apt 3            San Francisco CA 94118
15778941   Edgar Bautista         6419 S Fairfield          Chicago IL 60629
15778942   Edgar Daniel Coello           4205 Vista Road           Pasadena TX 77504
15778943   Edgar Scott Reckard           32106 Virginia Way            Laguna Beach CA 92651
15778944   Eduardo Alvarado            13114 Sunshine Ave            Whittier CA 90605
15778945   Eduardo Chavez            2787 North Houston Street           Apartment 4050          Dallas TX 75219
15778946   Eduardo Garcia for Assembly 2018, ID#1392382                 1017 L Street        #903        Sacramento CA 95814
15778947   Eduardo Torres           1649 West Malvern Avenue             Apartment 3         Fullerton CA 92833
15778948   Edward E. Somekh             26 Brite Ave         Scarsdale NY 10583
15778949   Edward Xiao           317 East 17 Street         Oakland CA 94606
15778951   Ege Tanor          20 W. 16th Street          Garden Apartment           New York NY 10011
15778950   Ege Tanor          593 Waller Street          San Francisco CA 94117
15778952   El Indito − 1st St Gilroy        291 1st St          Gilroy CA 95020
15778953   El Indito − 23rd St Richmond            1101 23rd St         Richmond CA 94804
15778954   El Indito − San Jose Flea Market           1590 Berryessa Rd           San Jose CA 95133
15778955   El Indito Story SJ         2261 Story Rd          San Jose CA 95122
15778956   Eleonora Pinto          517 Cowell Lane           Stanford CA 94305
15778957   Elia De Rendon Guerrero            2070 E 97Th St Apt 235            Los Angeles CA 90002
15778958   Elias Castro        1707 Silkwood Dr             Modesto CA 95350
15778959   Elizabeth Pena          1614 Campbell St #230            Oakland CA 94607
15778960   Elizabeth Pena          2427 Hilgard Avenue            Apartment 23         Berkeley CA 94709
15778961   Eloise Reyes         1029 J Street, Suite 380          Sacramento CA 95814
15778962   Elvis Gonzalez          4037 Bramley Way             Plano TX 75093
15778963   Emily Branshaw            2425 W Arthington St            APT 2         Chicago IL 60162
15778964   Emily Montes           827 Videll Street         San Lorenzo CA 94580
15778965   Emna Luz Zavala Acosta            1435 Brighton Fort Drive            Houston TX 77073
15778966   Enjoy Spanish          Enjoy Spanish           870 Market st., Suite # 407        San Francisco CA 94102
15778967   Enrique Alejandro Perez Castillo            Edif 6 Dept 502 Pararitos y Laureles         Jardines de Santa
           Cecilia       Tlalnepantla de Baz            CDMX           MX
15778968   Enrique Espino          10553 Lynnrose Street            Temple City CA 91780
15778969   Enrique Ordaz          537 Hillside Boulevard            Daly City CA 94014
15778970   Enterprise Fleet Management             PO Box 800089           Kansas City MO 64180−0089
15778972   Eric Burton         2120 Jones Street          Apartment 3          San Francisco CA 94133
15778973   Eric Sun        1149 Morningside Avenue               South San Francisco CA 94080
15778974   Ernestina Mendoza Salgado             4024 1/2 National Ave           San Diego CA 92113
15778975   Esteban Aguel          240 Liberty Street          Unit B        San Francisco CA 94114
15778976   Estephania Morales Maupome               512 Monterey Road           Apartment 2         Pacifica CA 94044
15778977   Ester Isabel Garcia         351 Turk St Apt 1203           San Francisco CA 94102
15778978   Ethics and Honesty in Government              600 Brickell Avenue, Ste. 1715          Miami FL 33131
15778979   Evelyn Yang           228 Walnut Creek Court            Danville CA 94506
15778980   Exitos Latinos − Alisal St         1110 East Alisal St         Salinas CA 93905
15778981   Exitos Latinos − De La Rosa Sr St (MPCS)               2197 H Dela Rosa SR St           Soledad CA 93960
15778982   Exitos Latinos − Freedom Blvd             1420 Freedom Blvd            Watsonville CA 95076
15778983   Exitos Latinos − Sanborn Rd (BM)              924 N Sanborn Rd           Salinas CA 93905
15778984   Exitos Latinos Enterprises, Inc.          1110 E Alisal St         Salinas CA 93905
15778985   Expensify         548 Market #61434             San Francisco CA 94104
15778986   Experian         PO Box 881971            Los Angeles CA 90088−1971
15778987   Experian Information Solutions, Inc            Attn: Membership Services           Client Support Center       955
           American Lane Floor 4E            Schaumburg IL 60173
15778988   Eylis Garcia         1113 Montgomery Street             San Francisco CA 94133
15779003   FIRST Insurance Funding Corp.              PO Box 7000          Carol Stream IL 60197−7000
15779009   FIS        PO Box 4535           Carol Stream IL 60197
15779033   FS Vector LLC            923 15th St NW           5th Floor        Washington DC 20005
15779034   FTI Consulting Technology LLC               PO Box 418005           Boston MA 02241
15779035   FTP Securities, LLC           555 Mission St          San Francisco CA 94105
15778989   Facebook          1601 Willow Rd            Menlo Park CA 94025
15778990   Farmer & Betts           6050 − 20th St E          Tacoma WA 98024
15778991   FastSpring         801 Garden Street           Suite 201        Santa Barbara CA 93101
15778992   Federal Insurance Company             Capital Center         251 North Illinois        Suite 1100       Indianapolis IN
           46204−1927
15778993   Felix Solano Melo           322 7Th St          Salinas CA 93905
15778994   Fernando Estrada           70 Woodhaven Court             San Francisco CA 94131
15779010   FiSCA         1020 19th St NW             7th Floor        Washington DC 20036
15778995   Field       122 East Tehachapi Blvd             Suite C        Tehachapi CA 93561
15778996   Fiesta (Neri) − Blackstone          1574 N Blackstone Ave Ste 108             Fresno CA 93703
15778997   Fiesta (Neri) − Fresno         3064 N Cedar Ave            Fresno CA 93703
15778998   Fiesta (Neri) − Los Banos          1060 E Pacheco Blvd Ste B             Los Banos CA 93635
15778999   Fiesta (Neri) − Madera          208 E Yosemite Ave            Madera CA 93638
                      Case 21-10016-BLS                 Doc 11-1         Filed 01/13/21           Page 7 of 19
15779000   Fiesta (Neri) − Ventura         4125 E Ventura Ave Ste 105            Fresno CA 93702
15779001   Fiesta (Neri) Insurance − Dinuba          450 W El Monte Way Ste D             Dinuba CA 93618
15779002   Fiesta Insurance Franchise Corporation           3755 Breakthrough Way            Suite 205       Las Vegas NV
           89135
15779004   First Republic Bank         111 Pine Street         San Francisco CA 94111
15779005   First Republic Bank         111 Pine Street         San Francisco CA 94111
15779006   FirstMark Capital II, L.P.        Attn: Richard Heitzmann            100 Fifth Avenue, Third Floor        New York NY
           10011
15779007   FirstMark Capital LLC           100 Fifth Avenue          3rd Floor        New York NY 10011
15779008   FirstMark Capital of II, LP        Attn: Richard Heitzmann            100 Fifth Ave, 3rd Floor        New York NY
           10011
15779011   Five9, Inc.       4000 Executive Pkwy            Suite 400         San Ramon CA 94583
15779012   Flavia Garrido Herrera          11810 Algonquin St Apt           Houston TX 77089
15779013   Florida Conference of Black State Legislators Fndn            400 North Adams Street          Tallahassee FL 32301
15779014   Florida Department of Revenue            Attn: Bankruptcy Division          5050 W Tennessee St          Tallahassee FL
           32399−0135
15779016   Florida Future        1600 Ponce de Leon Boulevard             Coral Gables FL 33134
15779017   Florida State Hispanic Chamber of Commerce               4095 State Rd 7        Suite L151        Wellington FL
           33449
15779018   Florida Strong Finish         4702 Southwest 23rd Street           West Park FL 33023
15779015   Florida for Floridians        118 North Gadsden Street           Tallahassee FL 32301
15779021   Floridians For Opportunity         801 South Broad Street           Brooksville FL 34601
15779022   Floridians United         600 Brickell Avenue           Suite 1715        Miami FL 33131
15779019   Floridians for Common Sense            535 Central Avenue, Suite 406           Saint Petersburg FL 33701
15779020   Floridians for Economic Freedom            115 East Park Avenue, Suite 1           Tallahassee FL 32301
15779023   Fragomen, Del Rey, Bersen & Loewy LLP                75 Remittance Dr          Suite 6072       Chicago IL
           60675−6072
15779024   Franchise Tax Board          PO BOX 942857             Sacramento CA 94257
15779025   Franchise Tax Board          PO BOX 942857             Sacramento CA 94257
15779026   Francisco A Abarca Santos           2039 West Sunnyside Drive            Phoenix AZ 85029
15779027   Francisco Javier Ramos Pacheco            256 E 23 Rd St Apt 1          Chicago Hts IL 60411
15779028   Francisco Javier Vazquez Buenrostro            431 90Th St         Daly City CA 94015
15779029   Frankie Acfalle Toves          816 Marjorie Dr          San Diego CA 92114
15779030   Fred Mendoza          20001 Saticoy Street          Winnetka CA 91306
15779031   Freddy Hernandez           2050 Riley Court          Apartment 29         Concord CA 94520
15779032   Friends of Byron Donalds PC            1103 Hays Street         Tallahassee FL 32301
15779036   Fulcrum Public Affairs          700 Pennsylvania Ave SE            2nd Floor        Washington DC 20003
15779037   Fulcrum public affairs, LLC          700 Pennsylvania Avenue, SE, 2nd Floor             Washington DC 20003
15779038   Gabe Villagomez           17617 Midway Rd            Dallas TX 75287
15779039   Gabriel Brito Bautista         3038 W Lyndale St           Chicago IL 60647
15779040   Gabriel Chan−Zhang           2004 Foothill Boulevard           Oakland CA 94606
15779041   Gabriel Group         3190 Rider Trail South           Earth City MO 63045
15779042   Gabriela Avalos         635 Lagoon Avenue             Apartment 3         Wilmington CA 90744
15779043   Gabriela De La Sancha Ocampo             1466 Bonair Rd Apt9           Vista CA 92084
15779044   Gaggo Brothers − Escondido            553 W 9th Ave           Suite A        Escondido CA 92025
15779045   Gaggo Brothers − San Diego            425 S 30th St         Suite A        San Diego CA 92113
15779046   Galindo Installation & Moving Services            2901 Mariposa Street, #3          San Francisco CA 94110
15779047   Geiger        PO Box 712144            Cincinnati OH 45271−2144
15779048   Gelvin Flores        2330 Pleasant Hill Rd          Apt 21         Pleasant Hill CA 94523
15779049   Geotab USA, Inc.          770 Pilot Rd.         Suite A        Las Vegas NV 89119
15779050   Gerardo Lopez Solis          1995 Isla Del Carmen Way             San Ysidro CA 92173
15779051   Gilberto Cortes Munoz           5167 Verde Valley Apt           Dallas TX 75254
15779052   Gilmer Contreras          3133 Curts Ave          Los Angeles CA 90034
15779053   Gina Nieblas         217 W Plaza Blvd           National City CA 91950
15779054   Github         88 Colin P Kelly Jr St        San Francisco CA 94107
15779055   Gladys Garcia         408 31St Street         Richmond CA 94804
15779056   Global Concepts          1395 Caminito Capistrano Unit 4            Chula Vista CA 91913
15779057   Global Retirement Partners LLC            4340 Redwood Highway, Suite B60              San Rafael CA 94093
15779058   Global Software, LLC           8529 Six Forks Road           Suite 400        Raleigh NC 27615
15779059   Godfrey Dadich Partner, LLC            140 New Montgomery Street             17th Floor        San Francisco CA
           94105
15779060   Gonzalo Hernandez Cajina           758 W Citrus St           Colton CA 92324
15779061   GoodHire, LLC           555 Twin Dolphin Drive            Suite 630        Redwood City CA 94065
15779062   Gordon, Fournaris, Mammarella            Gordon, Fournaris, Mammarella             Mammarella1925 Lovering
           Ave         Wilmington DE 19806
15779063   Graciela Castillo        6706 N Chestnut Ave 112            Fresno CA 93710
15779064   Grecia Recinos         351 Scarlet Oak Court           Pleasant Hill CA 94523
15779065   Greenberg Traurig, LLP           2101 L St NW           Suite 1000        Washington DC 20037
15779066   Greg Berman          137 Birch Avenue           Corte Madera CA 94925
15779067   Gregorio Vazquez Bautista          919 Van Ness Ave            Compton CA 90221
15779068   Grupo Estrella LLC          Attn: Jose Liberman, Owner            929 Floyd St         Burbank CA 91504
15779069   Guadalupe Chavez Reyes            765 Patton Rd          Somerset TX 78069
15779070   Guadalupe Rivera Navarro           720 W Salem St Apt 7            Glendale CA 91203
15779071   Guardian Anytime           Guardian, P O Box 677458            Dallas TX 75267−7458
15779072   Gumaro Lazaro Jacobo            6638 Via Del Coronado            Los Angeles CA 90022
15779073   Gustavo Reyes De Leon De Leon              3483 Union St          Fremont CA 94538
15779081   H−E−B, LP           Attn: Jennifer Munzel          646 S. Flores St.       San Antonio TX 78204
15779094   HYFN (Nexstar Digital LLC)             2330 South Lamar Boulevard            300        Austin TX 78704
                      Case 21-10016-BLS                 Doc 11-1          Filed 01/13/21          Page 8 of 19
15779074   Hafsa Corporation DBA R−Ranch Markets                 13985 Live Oak Ave           Irwindale CA 91706
15779075   Harrison De La Cruz Law Offices             106 Leland Way           Tiburon CA 94920
15779076   Havard Fidjeland           2299 Piedmont Avenue            Berkeley CA 94720
15779077   Heal and Soul Yoga            16545 Ventura Blvd #25           Suite 25       Encino CA 91436
15779078   Heap Inc.         Attn: Ada Johnson          460 Bryant St         Suite 300        San Francisco CA 94107
15779079   Heather Barone           1235 W. 23rd Street Apt. 2         San Pedro CA 90731
15779080   Heather Barrett          526 43rd Avenue          San Francisco CA 94121
15779082   Hector Garcia          150 Fourth St         Apt 338        Oakland CA 94607
15779083   Hefty Wiley & Gore, P.C.            100 W Franklin St         Suite 300        Richmond VA 23220
15779084   Hennessey Capital Management LLC               c/o Rajiv Ghatalia, President         3450 Sacramento Street        Suite
           407         San Francisco CA 94118
15779085   Hever Vasquez            19400 West Bellfort St         Apt 1225         Richmond TX 77407
15779086   Higashi Srisuphan           1508 Evanwood Ave            La Puente CA 91744
15779087   Hilda Babbidge           255 Shrader Street         Apartment 9         San Francisco CA 94117
15779088   Hired, Inc         1455 Market Street         Floor 19        San Francisco CA 94103
15779089   Hispanic Foundation of Silicon Valley            1922 The Alameda           Suite 217       San Jose CA 95126
15779090   Hope          634 S. Spring St        Suite 920         Loas Angeles CA 90014
15779091   Howdy Bus            1557 Jackson St         208         Oakland CA 94612
15779092   Hudson Cook, LLP             7037 Ridge Rd          Suite 300        Hanover MD 21076
15779093   Hugo Nava Contreras            328 E 67Th St         Los Angeles CA 90003
15779114   IPFS Corporation           49 Stevenson Street         Suite 1275        San Francisco CA 94105
15779113   IPFS Corporation           PO Box 100391           Pasadena CA 91189
15779125   IZ A1 #1          A1 Check Chasing           12101 Northwest Fwy           Houston TX 77092
15779126   IZ A1 #10          A1 Check Chasing           8525 Bissonnet St         Houston TX 77074
15779127   IZ A1 #11          A1 Check Chasing           8631 Beechnut St          Houston TX 77036
15779128   IZ A1 #12          A1 Check Chasing           6026 S Gessner Rd          Houston TX 77036
15779129   IZ A1 #13          A1 Check Chasing           12603 Market Street Rd          Houston TX 77015
15779130   IZ A1 #14          A1 Check Chasing           13419 Murphy Rd            Houston TX 77477
15779131   IZ A1 #15          A1 Check Chasing           6590 Southwest Fwy           Houston TX 77074
15779132   IZ A1 #18          A1 Check Chasing           6010 S Gessner Rd          Houston TX 77036
15779133   IZ A1 #2          A1 Check Chasing           15807 Bellaire Blvd Ste A          Houston TX 77083
15779134   IZ A1 #3          A1 Check Chasing           5840 Antoine Dr Ste A          Houston TX 77091
15779135   IZ A1 #4          A1 Check Chasing           1333 Gessner Rd Ste E          Houston TX 77055
15779136   IZ A1 #5          A1 Check Chasing           6605 S Gessner Rd          Houston TX 77036
15779137   IZ A1 #6          A1 Check Chasing           11503 Southwest Fwy           Houston TX 77031
15779138   IZ A1 #7          A1 Check Chasing           1811 Wirt Rd Ste E          Houston TX 77055
15779139   IZ A1 #8          A1 Check Chasing           5424 Antoine Dr          Houston TX 77091
15779140   IZ A1 #9          A1 Check Chasing           11190 Beechnut St Ste A          Houston TX 77072
15779141   IZ A1 Tres Amigos            A1 Check Chasing           1006 Federal Rd         Houston TX 77015
15779095   Ian Calderon          1029 J Street, Suite 380        Sacramento CA 95814
15779096   Ignacio Alvarez           3114 Taraval Street        Apartment 5         San Francisco CA 94116
15779097   Ignacio Sanchez Tamayo             775 Geary St Apt 404          San Francisco CA 94109
15779098   Illinois Department of Financial & Professional Re            320 West Washington St. RM 344           PO Box
           7086         Springfield IL 62791
15779099   Illinois Department of Financial Institutions          100 West Randolph          9th Floor      Chicago IL 60601
15779100   Illinois Dept of Revenue          Attn: Bankruptcy Division          Willard Ice Building       101 W Jefferson
           St        Springfield IL 62702
15779101   Illinois Division of Financial Institutions        320 West Washington Street, 3rd Floor          Springfield IL
           62786
15779102   Illinois Office of the Attorney General          James R. Thompson Center            100 W Randolph St         Chicago IL
           60601
15779103   Illinois Secretary of State        213 State Capitol        Springfield IL 62756
15779104   Indito        2261 Story Rd          San Jose CA 95122
15779105   Ines Pacheco Sarabia           1423 N Durant St Apt 205          Santa Ana CA 92706
15779106   Initiative for Florida's Future PC        PO Box 5651           Tallahassee FL 32314
15779107   Innovate Florida          610 South Boulevard           Tampa FL 33606
15779108   Insightly, Inc        680 Folson St.         Suite 550        San Francisco CA 94107
15779109   Internal Revenue Service           Attn: Bankruptcy Division          PO Box 7346         Philadelphia PA
           19101−7346
15779110   Internal Revenue Service           Attn: Bankruptcy Division          PO Box 7346         Philadelphia PA
           19101−7346
15779112   IntuitiveTek         12136 W Bayaud Ave             Suite 360        Lakewood CO 80228
15779111   Intuitivetek        12136 W Bayaud Ave             Suite 360        Lakewood CO 80228
15779115   Irina Lazar         63 Eureka Ave          Kensington CA 94707
15779116   Irma Barboza Medina             1236 Forest Drive #1236         Irving TX 75061
15779117   Iron Mountain           1000 Campus Drive           Collegeville PA 19426
15779118   Isaias Noe Vasquez           47 N Fremont St          San Mateo CA 94401
15779119   Isidra Romero Zamudio             2951 Ohio Ave          South Gate CA 90280
15779120   Israel Gonzalez Aguayo            1401 Luna Street         Austin TX 78721
15779121   Ivan Gallo         P.O. Box 31383          San Francisco CA 94131
15779122   Ivet Fortun         18840 Sherman Way             Apt 202        Los Angeles CA 91335
15779123   Iveth Panameno            9622 Evers Avenue          Los Angeles CA 90002
15779124   Ivette Venegas          9952 Walnut Street          Bellflower CA 90706
15779142   J&P Financial Services, Inc.          685 W Ohio St          Chicago IL 60654
15779143   J. Richard Eichman, CPA            1127 11th St         Suite 300        Sacramento CA 95814
15779149   JAMF Software, LLC              NW 6335 PO BOX 1450              Minneapolis MN 55485
15779144   Jack Nadel International          8701 Bellanca Avenue           Los Angeles CA 94104
15779145   Jack Wong           17 Corte Dorado          Millbrae CA 94030
                      Case 21-10016-BLS                Doc 11-1         Filed 01/13/21           Page 9 of 19
15779146   Jacqueline Hernandez           770 Hampton Road            Hayward CA 94541
15779147   James Carson          3757 Pontiac Street         Glendale CA 91214
15779148   James Gutierrez          c/o Roey Rahmil, Esq.         Shartsis Friese LLP        One Maritime Plaza        Eighteenth
           Floor        San Francisco CA 94111
15779150   Janee Murphy          500 Knights Run           Apt. 1907        Tampa FL 33602
15779151   Jared Ramirez          569 Commercial Avenue            Apartment 2         South San Francisco CA 94080
15779152   Jason M Fish         2301 Pacific Avenue           San Francisco CA 94115
15779153   Javier Garibay Cervantes          767 Holly St         Salinas CA 93905
15779154   Javier L Lopez          25373 Beantree Ct         Moreno Valley CA 92551
15779155   Javier Li Sam         3981 Alemany Boulevard             Apartment 309        San Francisco CA 94132
15779156   Jaw International Media LLC DBA SuperDinero                Attn: Jonathan Weitzenfeld, President       c/o
           SuperDinero         20003 Pergola Bend Lane             Tampa FL 33647
15779157   Jeannet Saldana          2611 Ocala Street        Hayward CA 94545
15779158   Jeff Halley       943 55th St.        San Leandro CA CA 94608
15779159   Jeff Hilton       319 Dolan Avenue            Mill Valley CA 94941
15779160   Jefferies Mortgage Funding, LLC            520 Madison Avenue           New York NY 10022
15779161   Jefferson Capital Systems, LLC          16 McLeland Road            16 McLeland Road         St. Cloud MN 56303
15779162   Jeffrey Charles Hilton, Former CFO           1721 Broadway           Suite 201       Oakland CA 94612
15779163   Jenny Sanchez          1529 S 59th Ave          Cicero IL 60804
15779164   Jeremy Lee         6804 Lazy River Way            San Jose CA 94587
15779165   Jessica Canton         1920 Glendon Ave. Apt. 1           Los Angeles CA 90025
15779166   Jessica Chai        4032 Park Boulevard           Palo Alto CA 94306
15779167   Jesus Maya         1721 Folsom Street          Apt. A         San Francisco CA 94103
15779168   Jhonattan Herrada Ronco           1515 Day Avenue Unit A            San Mateo CA 94403
15779169   Jiawei Wang          85 Melba Avenue           San Francisco CA 94132
15779170   Jim McGinley           7 Los Conejos         Orinda CA 94563
15779171   Jo−Anne Ting           688 Alvarado Road           Berkeley CA 94705
15779172   Joaquin Anito Gonzalez Martinez            2693 Bryan St         San Francisco CA 94110
15779173   Jocelin Duarte         788 Bellevue Avenue           Daly City CA 94014
15779174   Jocelyn Luna Hernandez           1944 S 43Rd St           San Diego CA 92113
15779175   Joe Martin        496 Everett Drive          Danville CA 94526
15779176   Joel Cobiella        159 North 300 East          Vineyard UT 84059
15779177   John Hancock USA             PO Box 894109          Los Angeles CA 90189−4109
15779178   John Pouchak          4191 Florida Street         San Diego CA 92104
15779179   John Waldron          15 Central Park West          New York NY 10023
15779180   John Waldron          15 Central Park West          New York NY 10023
15779181   Johnston & Stewart Government Strategies             2553 Kenchester Loop         Wesley Chapel FL 33543
15779182   Jon Byk Advertising, Inc.         140 South Barrington Ave.           Los Angeles CA 90049
15779183   Jon Gutierrez        20748 N Dries Rd           Maricopa AZ 85138
15779184   Jon Samuels         2604 Payne St          Evanston IL 60201
15779185   Jonathan Neil & Associates, Inc          c/o Glassberg, Pollak & Associates,        Attn: Robert L. Pollak      1000
           Fourth Street Suite 570         San Rafael CA 94901−3118
15779186   Jorge Cordova          4933 Echo St         Los Angeles CA 90042
15779187   Jorge Gabriel Lopez Flores          651 Buckwheat Dr           Laredo TX 78046
15779188   Jorge Guerra         829 Rodney Dr          San Leandro CA 94577
15779189   Jose Cristian Quiroz Delgado          1618 4Th Ave           Rockford IL 61104
15779190   Jose A Llangari          4820 N Drake Ave          Chicago IL 60625
15779191   Jose Antonio Perez Torres          708 Drisbwood Trail          Denton TX 76209
15779192   Jose Asencion Calero          7956 De Garmo Ave             Sun Valley CA 91352
15779193   Jose David Baena Carrasco           165 North Point St         Apt 3159        San Francisco CA 94133
15779194   Jose De Leon          903 Bradley Drive          Daly City CA 94015
15779195   Jose Hurtado         1353 Gilmore Drive           San Leandro CA 94577
15779196   Jose Luis Gonzalez Oliva          1611 S Lamar           Anaheim CA 92804
15779197   Jose Luis Martinez          7614 Japonica St         Houston TX 77012
15779198   Jose Robles        956 Desmet Ln           San Jose CA 95125
15779199   Josefina Valdivia         6165 Lincoln Ave          South Gate CA 90280
15779200   Joseph Chris Partners         4501 Magnolia Cove Drive            Suite 203       Kingwood TX 77345
15779201   Joseph Keyser          1323 Bittersweet DR          Richmond TX 77406−6534
15779202   Joshua Durbin          1030 Masonic Avenue            Apartment 2        San Francisco CA 94117
15779203   Juan Carlos Hernandez Nunez            5949 Muller St         Bell Gardens CA 90201
15779204   Juan Camilo (JC) Villamil          869 W Buena Ave APT 406              Chicago IL 60613        Juan Carlos Aguilar
           Torres        1925 W Greenleaf Ave            Anaheim CA 92801
15779205   Juan Carlos Barrera Azpeitia         228 W 87Th Pl           Los Angeles CA 90003
15779206   Juan Carlos Blanco Batres          112 S Occidental Blvd Apt 39          Los Angeles CA 90057
15779207   Juan Carlos Hernandez Zamora            360 E Washington Ave Apt 36            Escondido CA 92025
15779208   Juan Carlos Soto Cardenas          124 W Beach St Apt 321            Watsonville CA 95076
15779209   Juan Lizaola Perez          17 S Madeiraave         Salinas CA 93905
15779210   Juan M Araujo           2811 West 55Th Street          Chicago IL 60632
15779211   Juan Melendez           33 Yardley Manor Dr          Matawan NJ 7747
15779212   Juan Sabino Bacilio Juan          13802 Little Creek Ln         Valley Center CA 92082
15779213   Julian Carlisle        690 Montclair Avenue           Apartment 6        Oakland CA 94610
15779214   Julie Coop        4827 North Hollenbeck Avenue              Covina CA 91722
15779215   Justina Barajas         536 East Central Avenue          Santa Ana CA 92707
15779216   Juventino Cesar Tobon Barragan            4117 W Mcfadden Ave            Santa Ana CA 92704
15779217   K and A Mobile Tax Services           4001 N. Shepard Dr., Suite 215          Houston TX 77018
15779230   KIXEYE Inc.           333 Bush Street         19th Floor        San Francisco CA 94104
15779219   Kaiser Permanente Health Plan, Inc           1 Kaiser Plaza, Suite 2600        Oakland CA 94612
15779218   Kaiser Permanente Health Plan, Inc           File 5915        Los Angeles CA 94104−4280
                     Case 21-10016-BLS                  Doc 11-1         Filed 01/13/21           Page 10 of 19
15779220   Karina Espinoza          880 Campus Drive             Apartment 213           Daly City CA 94015
15779221   Karla Mora         23103 Lexington Park              San Antonio TX 78259
15779222   Karla Portocarrero          4251 George Ave            Apt 3         San Mateo CA 94403
15779223   Kelly Sullivan        2265 Larkin Street            Apartment 24           San Francisco CA 94109
15779224   Ken Waks         1489 WEBSTER STREET                     APARTMENT 604               SAN FRANCISCO CA 94115
15779225   Kenneth Ettinger          843 South Van Ness Ave              Apt 1         San Francisco CA 94110
15779226   Kern Schools Federal Credit Union              11500 Bolthouse Drive            Bakersfield CA 93311
15779227   Kevin Kang         7424 Aberdeen Court               Gilroy CA 95020
15779228   Kieran Thornton          3530 Magnolia Drive             Alameda CA 94502
15779229   Kinxpress Inc.         Attn: Claudia Juarez           11701 Hawthorne Blvd             Hawthorne CA 90250
15779231   Kush Khandelwal            525 Lincoln Way            San Francisco CA 94122
15779232   Latimer Partners LLC            18500 Von Karman Ave.               Suite 1100        Irvine CA 92612
15779233   Latin American Association             2750 Buford Highway Northeast              Atlanta GA 30324
15779234   Latinos United For A New America (Luna)                1692 Story Rd           San Jose CA 95122
15779235   Laura Bonilla Venegas            350 Union Street          423         San Francisco CA 94133
15779236   Laura Elam         2636 E Cactus Rd             Phoenix AZ 85032
15779237   Laura Herrera         2207 98th Avenue             Oakland CA 94603
15779238   Laura Patricia Campos Vieyra             4300 Sonoma Blvd Ste 700              Vallejo CA 94589
15779239   Law Offices of Paul Soter           149 San Felipe Ave            San Francisco CA 94127
15779240   Leap Partners I LP          3430 West Bayshore Road              Palo Alto CA 94304
15779241   Ledge, Inc        1600 Main St. 2nd Floor             Venice CA 90291
15779242   Legacy Mechanical & Energy Services, Inc.               3130 Crow Canyon Pl             Suite 410       San Ramon CA
           94583
15779243   Lencore Acoustics Corp            One Crossways Park Drive West               Woodbury NY 11797
15779244   LendingClub          71 Stevenson St            Suite 300        San Francisco CA 94104
15779245   Lendit Fintech         Lendit Conference LLC              Department CH 19942             Palatine IL 60055−9942
15779246   Leo Lagarde Apodaca             2313 1/2 Charlotte St Apt 6           Los Angeles CA 90033
15779247   Leslie Gomez          788 Bellevue Ave            Daly City CA 94014
15779248   Level 3 Communications             PO Box 910182             Denver CO 80291
15779249   Lever, Inc.       Dept 0569            PO Box 120569            Dallas TX 75312−0569
15779250   LexisNexis Risk Data Management Inc.                28330 Network Pl           Chicago IL 60673−1283
15779251   LexisNexis Risk Solutions           28330 Network Pl             Chicago IL 60673−1283
15779252   Lezam Capital Inc.          Intertrust SPV (Cayman) Limited              190 Elgin Ave          George Town KY KY1
           9005        Cayman Islands
15779253   Lilitab       39 Larkpur St           Suite B         San Rafael CA 94901
15779254   Linda Azucena Grijalva Sarceno             294 8Th St Apt 3B            Wheeling IL 60090
15779255   Linda Group         Attn: Lynn Keslar            6550 Vallejo Street Suite 300           Emeryville CA 94608
15779256   Lindsey Elkin         1885 Golden Gate Ave #10               San Francisco CA 94115
15779257   Lindsey Pfeifer         250 Josefa Street          Apt 306          San Jose CA 95110
15779258   Linkedin Corporation           62228 Collections Center Dr             Chicago IL 60693−0622
15779259   Liset Sabina Vargas Guaregua             413 B Street         Colma CA 94014
15779260   Listo Unlimited Inc DBA Listo             1177 S King Rd            San Jose CA 95122
15779262   Lob.com, Inc.         185 Berry St          Suite 6600          San Francisco CA 94107
15779261   Lob.com, Inc.         210 King St           San Francisco CA 94107
15779263   Lorena Albornoz           322 Guerrero St.           San Francisco CA 94103
15779264   Los Angeles Department of Treasurer and Tax Collec                 P.O.Box 54027           Los Angeles CA 90054
15779265   Louis Mrachek          23 White Oak Drive             Lafayette CA 94549
15779266   Lourdes Amayo            351 King Street          San Francisco CA 94158
15779267   Lourdes Ramirez           910 Chanslor Avenue             Richmond CA 94801
15779268   Lucia Franzese         130 Lake Street           Apartment 1           San Francisco CA 94118
15779269   Lucia Velazquez           709 Geary Street          Apartment 310            San Francisco CA 94109
15779270   Lucien Partners         1017 L St          Suite 246         Sacramento CA 95814
15779271   Lucino Gomez Arellano             2321 S Olive St          Santa Ana CA 92707
15779272   Lucy De Anda           2109 Manitou Avenue Int              Los Angeles CA 90031
15779273   Luis Alberto Morales           37 Ravilla Ct          Daly City CA 94014
15779274   Luis Alberto Rosado Moo             44 Shotwell St          San Francisco CA 94103
15779275   Luis Amador          203 Arana Drive             Martinez CA 94553
15779276   Luis Antonio Recinos           216 East Hawthorne B             Mundelein IL 60060
15779277   Luis Daniel Estrada          719 Cloyne Court            Stockton CA 95206
15779278   Luis Miguel Trejo          65867 7Th St           Desert Hot Springs CA 92240
15779279   Luis Ubinas        PO Box 23             Weston VT 05161
15779280   Luiz Da Camara Camillo             725 S Bixel St          apt 824B          Los Angeles CA 90017
15779281   Lupita Arias        142 N Poplar Ave #6              Montebello CA 90640
15779282   Luz Talley        1415 Webster Street             Unit 114         Alameda CA 94501
15779283   Lydia Lyons Designs            1515 Meridian Avenue             Suite 201         San Jose CA 95125
15779284   Lynnette Carrasco          2131 Ramona Drive              Pleasant Hill CA 94523
15779285   Lynxsy Inc.        240 Kent Ave            2nd Fl #B4           Brooklyn NY 11249
15779286   M. Lhuillier Financial Services Inc           21700 Oxnard St            Suite 940        Woodland Hills CA 91367
15779343   MGM Resorts International             P.O. Box 748137            Los Angeles CA 90074−8137
15779363   MJ Morales         5 Alhambra Court              Antioch CA 94509
15779287   Macchiato        1058 de Haro St             San Francisco CA 94107
15779288   Maciej Romanowicz             170 College Ave            San Francisco CA 94112
15779289   Mackenzie & Partners, Inc            220 Sansome Street            Fourth Floor         San Francisco CA 94104
15779290   Madeleine Sanchez            740 San Miguel Avenue             Stockton CA 95210
15779291   Main International Group Corporation              505 S Main St          Santa Ana CA 92701
15779292   Malinda Coler         2892 Folsom             San Francisco CA 94110
15779293   Maniak Experiencial Inc           3739 Balboa St #1215             San Francisco CA 94121
15779294   Manny Diaz          580 N15th Street            San Jose CA 95112
                     Case 21-10016-BLS                 Doc 11-1         Filed 01/13/21           Page 11 of 19
15779295   Manohar Sanampudi             3671 Wodzienski Drive           San Jose CA 95148
15779296   Manolo Sanchez           3737 Sunset Boulevard            Houston TX 77005
15779297   Manolo Snchez          6314 Brompton Road              Houston TX 77005
15779298   Manuela Lugo          1710 E 63Rd St            Los Angeles CA 90001
15779299   Marcelino Alejo Ayala−Gutierrez             714 S Mcaslister Ave Apt 1          Waukegan IL 60085
15779300   Marcelino Jimenez Hilario           629 2Nd St          San Jose CA 95112
15779301   Marcelo Amaro Barron             Surrells Ave        San Antonio TX 78228
15779302   Margarita Fuentes          1318 Gardina Apt 16           San Antonio TX 78201
15779303   Margarita Tirado Cansino Larrinaga            11238 De Garmo Ave            Pacoima CA 91331
15779304   Maria Del Carmen Villanueva Marquez               1924 Sheridan Ave          Escondido CA 92027
15779305   Maria Dolores Lugo Garcia            2215 Cinderella Ln          San Jose CA 95116
15779306   Maria Guadalupe Gomez              1345 East North Street         Manteca CA 95336
15779307   Maria Guadalupe Martinez            260 N Midway Dr Apt             Escondido CA 92027
15779308   Maria M Chavez Ceja             1265 Monument Blvd Apt 70             Concord CA 94520
15779309   Maria Mier         3703 Kimber Dr            Newbury Park CA 91320
15779310   Maria Reynalda Mercado Blanco              29994 Orange Street          Shafter CA 93263
15779311   Maria Sugey Fierro Salazar           11849 Timaru Way            San Diego CA 92128
15779312   Maria Victoria Perez Flores           5518 Perkins Rd         Oxnard CA 93033
15779313   Mariana Bautista Garcia           1709 W Estes Ave Apt 1N            Chicago IL 60626
15779314   Marina Siliezar De Ramirez            569 Commercial Avenue            Apartment 2        South San Francisco CA
           94080
15779315   Mariolka Parada          1898 Premier Place          Concord CA 94520
15779316   Marisol Hernandez Salazar            1215 W Oakland Ave Apt B             Hemet CA 92543
15779317   Marisol Rios        2506 Buena Vista Drive             Arlington TX 76010
15779318   Mark Cochran          2006 18th Avenue            San Francisco CA 94116
15779319   Mark Del Toro          250 Kenyon Avenue             Kensington CA 94708
15779320   Mark Troughton           455 Upper Mesa Road             Santa Monica CA 90402
15779321   Marlena Renata Renata Bielecki Walocha              10330 North Lynn Circle Apt O          Mira Loma, Ca CA
           91752
15779322   Martha Benitez         22875 Fuller Avenue            Hayward CA 94541
15779323   Martha Elena Padilla Alcala           1557, 165 Th Ave          CA 94578
15779324   Martha Lopez Ramirez             10032 Wiley Burke Ave           Downey CA 90240
15779325   Martin Mejia Hernandez            1430 West Dahl Lane           Santa Ana CA 92704
15779326   Martin Rocha Quijas           1503 S Raitt St         Santa Ana CA 92704
15779327   Mary Shi        820 W 36th Street Unit 3            Chicago IL 60609
15779328   Maryam Shams            179 Niagara Avenue            San Francisco CA 94112
15779329   Matia Wagabaza           1228 Pine street         Santa Monica CA 90405
15779330   Matt Golis        230 East O Street          Benicia CA 94510
15779331   Matt Huang         766 Sutter St          San Francisco CA 94109
15779332   Matthew Sanford           6070 Glenarms Drive            Oakland CA 94611
15779333   Mauricio R Machuca             9429 Darnell Street        Bellflower CA 90706
15779334   May Wone          6804 Lazy River Way              San Jose CA 95120
15779335   Mayer Brown LLP             350 South Grand Ave           25 th floor       Los Angeles CA 90071
15779336   Mayorly Castro          2855 Pinecreek Dr           Costa Mesa CA 92626
15779337   Mayuri Gupta         3610 Andrews Drive             Apartment 214          Pleasanton CA 94588
15779338   McCarty for Assembly 2018              1414 K St. Suite 250         Sacramento CA 95814
15779339   Megan Wong           17 Corte Dorado            Millbrae CA 94030
15779340   Megan Yonkaitis           1035 Pine Street         Apt 105         San Francisco CA 94109
15779341   Melissa Maymi          523 Misty Lane            Livermore CA 94550
15779342   Mercury Public Affairs LLC             437 Madison Ave          3rd Floor        New York NY 10022−7043
15779344   Mi Casita        205 Chester Ave            Bakersfield CA 93301
15779345   Michael Sanduski           657 Haight St.         Apt. A        San Francisco CA 94117
15779346   Michael Tanenbaum             1393 18th Avenue           San Francisco CA 94122
15779347   Michael Yang         55 9th Street          Apt 1004         San Francisco CA 94103
15779348   Michel Nabti        946 Potrero Avenue             San Francisco CA 94110
15779349   Microbilt       PO Box 1473             Englewood CO 80150−1473
15779350   Midtown Madison Management LLC                  780 Third Avenue, 27th Floor         New York NY 10017
15779351   Miguel Angel Gracia Garcia             5211 Cameron Rd          Austin TX 78723
15779352   Miguel Farre Salvans           301 Main Street         Apartment 4D          San Francisco CA 94105
15779353   Miguel Salgado          1409 Bel Air Drive           Apartment C         Concord CA 94521
15779354   Mike Cusenza          372 45th Street          Oakland CA 94609
15779355   Mike Kepe         1441 East Hillcrest Drive           Thousand Oaks CA 91362
15779356   Mike Morales         255 South Grand Ave #2208               Los Angeles CA 90012
15779357   Millennium Trust Company              2001 Spring Road          Suite 700        Oak Brook IL 60583
15779358   Minh Vu         3401 South Lamar Blvd             Apt 3331         Austin TX 78704
15779359   Mirah Rangaswami             2201 S Lakeline Blvd          Unit 12108         Cedar Park TX 78613
15779360   Mississippi Department of Banking and Consumer Fin                PO BOX 12129          Jackson MS 39236−2129
15779361   Mississippi Secretary of State          401 Mississippi Street        Jackson MS 39201
15779362   Missouri Division of Finance            Truman State Office Building         Room 630         Jefferson City MO
           65102
15779364   Mode Analytics          208 Utah Street Suite 400           San Francisco CA 94105
15779365   Montgomery Technologies, LLC               222 Kearny Street, Suite 306         1160 Battery Street, Suite 250      San
           Francisco CA 94108
15779366   Morgan Kennedy            239 Noe Street          San Francisco CA 94114
15779368   Morgan, Lewis & Bockius LLP               Attn: Ulises R. Pin        1111 Pennsylvania Ave. NW           Washington DC
           20004−2541
15779367   Morgan, Lewis & Bockius LLP               P.O. Box 8500 S−6050           Philadelphia PA 19178
15779369   Morrison & Foerster LLP            PO Box 742335            Los Angeles CA 90074
                      Case 21-10016-BLS                 Doc 11-1          Filed 01/13/21           Page 12 of 19
15779370   Moses & Singer LLP              Attn: David Lee Kovacs            405 Lexington Avenue         New York NY 10174
15779371   Muru Muthusamy              3758 Kay Court           Fremont CA 94538
15779372   Muscular Dystrophy Association              1080 Marina Village Pkwy             Suite 500      Alameda CA 94501
15779406   NYS Department of Taxation & Finance, Corp−V                   Attn: Office of Counsel        Building 9        WA Harriman
           Campus          Albany NY 12227
15779373   Namely          195 Broadway            15th Floor         New York NY 10007
15779374   Namely (payroll, payroll tax)           195 Broadway            15th Floor        New York NY 10007
15779375   Natalia Ugalde           850 27th Av          San Francisco CA 94121
15779376   National Black Caucus of State Legislators (NBCSL)                 444 N Capitol St NW         Washington DC 20001
15779377   National Payment Corporation             7541 Dutch Rd, Suite B             Waterville OH 43566
15779378   Navex Global            PO Box 60941           Charlotte NC 28260
15779379   Nayelin Mendoza             713 Northampton Drive            Vacaville CA 95687
15779380   Nearsoft         1854 Anne Way             San Jose CA 95124
15779381   Nebraska Child Support Payment Center                PO Box 83306            Lincoln NE 68501
15779382   Nelson Mullins Riley & Scarborough LLP                Post Office Drawer 11009           Columbia SC 29211
15779383   Neri Insurance Agency Inc             Attn: Oscar Neri         3755 Breakthrough Way, Suite 205            Las Vegas NV
           89135
15779384   NetSuite Inc          15612 Collections Center Drive            Chicago IL 60693
15779385   New America Alliance              619 Larch St         Roselle Park NJ 07204
15779386   New Mexico Financial Institutinos Division              PO Box 25101            Santa Fe NM 87504
15779387   New Mexico Secretary of State             New Mexico Capitol Annex North               325 Don Gaspar Suite 300         Santa
           Fe NM 87501
15779389   New York City Department of Finance                Attn: Correspondence Unit           One Centre Street, 22nd
           Floor        New York NY 10007
15779388   New York City Department of Finance                Attn: Tax Commission            Municipal Building        1 Centre Street
           Room 2400            New York NY 10007
15779390   New York Department of State              121 William St.          New York NY 10038
15779391   New York Office of the Attorney General               The Capitol          Albany NY 12224
15779392   New York State Corporation Tax               Attn: Bankruptcy Section           PO Box 5300        Albany NY
           12205−0300
15779393   Newsom for California Governor 2018                1414 K Street, Suite 250         Sacramento CA 95814
15779394   Nhi To         1006 Jennings Ave             Apt. 307         Santa Rosa CA 95401
15779395   Nick Friscia         87 Elgin Park          Unit C         San Francisco CA 94103
15779396   Nicolas Carvajal Gonzalez             235 W Orangewood #10B               Anaheim CA 92802
15779397   Noah Breslow            11 Richbell Road           Scarsdale NY 10583
15779398   Nofsinger Group LLC              719 2nd Ave, Suite 1406            Seattle WA 98104
15779399   Norma Leticia Gris Lopez             15842 Cashew St           Hesperia CA 92345
15779400   Northernspy, Inc           3400 Avenue of the Arts           C 109          Costa Mesa CA 92626
15779401   Northgate         c/o Prospera          1201 North Magnolia Avenue              Anaheim CA 92801
15779402   Noteware Government Relations               1201 K St.         Suite 1030         Sacramento CA 95814
15779403   Nova Credit          711 Market Street 2nd Floor            San Francisco CA 94103
15779404   Nueve Capital Corp.            350 Park Avenue           29th Floor         New York NY 10022
15779405   Nutter, McClennen & Fish, LLP               155 Seaport Ave           Boston MA 02210
15779407   Occam Partners Fund L.P .             Ugland House           PO Box 309           Grand Cayman KYl−1104           Cayman
           Islands
15779408   Ocrolus, Inc.         101 Greenwich St            Floor 23         New York NY 10006−1853
15779409   Octavio Zuniga            6314 Hickory Hollow           Windcrest TX 78239
15779410   Office of the United States Trustee for the Distri           844 King St Suite 2207 Lockbox 35           Wilmington DE
           19801
15779411   Oliver Hsu          3509 York Lane            San Ramon CA 94582
15779412   Omar Canizales            1599 Solano way           Concord CA 94520
15779413   Omar Khan            11130 Crescent Bay Blvd            Clermont FL 34711
15779414   Omar Lopez            788 Rolph Street          San Francisco CA 94112
15779415   Onward Florida            120 South Monroe Street            Tallahassee FL 32301
15779416   Oracle America, Inc           500 Oracle Parkway            Redwood Shores CA 94065
15779417   Oracle America, Inc           Attn: Cristino, Maryrose Ann C             1001 Sunset Blvd        Rocklin CA 95765
15779418   Order Express, Inc.          685 W Ohio St           Chicago IL 60654
15779419   Oren Katz          5720 Ventura Canyon Avenue               Van Nuys CA 91401
15779420   Oscar Barrera           6640 S Sacramento Ave            Chicago IL 60629
15779421   Oscar Gonzales            1107 5th Street         Davis CA 95616
15779422   Oscar Leonardo Rodriguez Chavez                122 Sudden St          Watsonville CA 95076
15779423   Oscar Omar Oviedo Yanes               144 Buena Vista Park           Soledad CA 93960
15779424   Oskar Mielczarek De La Miel              Attn: Maria Hernandez            Rakuten Europe        2 Rue du Foss
           1536         Luxembourg
15779425   Ostroff Associates Inc.          12 Sheridan Avenue            Albany NY 12207
15779426   Our Troubles are over Productions             646 Kennedy st. #103            Oakland CA 94607
15779427   Outbound          60 Rausch Street Suite 204            San Francisco CA 94103
15779428   Outbound Solutions, Inc            Attn: Eddie Wu           1019 Market St.         San Francisco CA 94103
15779429   Ove Saeverud Hogneland              2110 Hastreete Street          Berkeley CA 94704
15779453   PFSC          7303 SE Lake Rd.            Portland OR 97267
15779462   PR Newswire            G.P.O BOX 5897             New York NY 10087
15779430   Pablo Garcia Rodas            2835 Van Ness Ave            Apt 1         San Francisco CA 94109
15779431   Pacific Office Automation            Pacific Office Automation            14747 NW Greenbrier Pkwy           Beaverton OR
           97006
15779432   Paige Ma          6420 Franrivers Avenue             West Hills CA 91307
15779433   Paola Garcia Abbo            55 Belle Harbor Cir          Pittsburg CA 94565
15779434   Patricia Frias         1009 Treat Avenue           San Francisco CA 94110
15779435   Paul Campbell            765 San Antonio Rd. #63           Palo Alto CA 94303
                     Case 21-10016-BLS                  Doc 11-1         Filed 01/13/21           Page 13 of 19
15779436   Paul, Weiss, Rifklnd, Wharton & Garrison LLP                2001 K St NW          Washington DC 20006
15779437   Paycom         7501 W. Memorial Road               Oklahoma City OK 73142             USA
15779438   Payday Loan, LLC            330 S Harbor Blvd            Suite 500        Anaheim CA 92805
15779439   Payment Data Systems, Inc            Attn: Corporate Counsel            12500 San Pedro Ste 120        San Antonio TX
           78216
15779440   Payscale        75 Remittance Dr            Dept. 1343          Chicago IL 60675
15779441   Pedro Alvarez         2641 Mission Street            San Francisco CA 94110
15779442   Pedro Alvarez Pelayo           15050 Monte Vista Avenue              Chino Hills CA 91709
15779443   Pedro Antonio Herrera Guerrero             3605 Anita Dr          Bell Gardens CA 90201
15779444   Pedro Cazares Ruiz           52920 Lee Ln           Coachella CA 92236
15779445   Pedro Urquidi         41 Bradboume St.             London SW6 3 TF            United Kingdom
15779446   Pensionmark          24 E. Cota Street,          Suite 200         Santa Barbara CA 93101
15779447   Performant Corp          333 N Canyons Parkway, Suite 100               Livermore CA 94551
15779448   Perkins Coie LLP          PO Box 24643             Seattle WA 98124
15779449   Peter L. Briger, Jr.       1 Market Street           Spear Tower, 42nd Floor          San Francisco CA 94105
15779450   Peterson Ventures IV, LP           c/o Daniel S. Peterson, President          2825 E. Cottonwood Parkway #435          Salt
           Lake City UT 84121
15779451   Pex card        462 7th Ave           21st Floor         New York NY 10018
15779452   Pex card        462 7th Avenue           21st Floor          New York NY 10018
15779454   Piero Villavicencio         36883 Newark Boulevard              Apartment C         Newark CA 94560
15779455   Pitney Bowes          PO Box 371874             Pittsburgh PA 15250−7874
15779456   Pivotal Connections          75 E. Santa Clara St. Suite 1450           San Jose CA 95113
15779457   Plaid Inc       85 2nd Street, Suite 400 − do not mail p             San Francisco CA 94105
15779458   Plaid Inc.       1098 Harrison St           San Francisco CA 94103
15779459   Playbookmedia           626 Jefferson Ave           Suite 10         Redwood City CA 94063
15779460   Politicalworks LLC           1225 Logan St           Denver CO 80203
15779461   Poonam Sidhu           2516 Bentley Ridge Drive             San Jose CA 95138
15779463   Prasad Pappu         6651 Berquist Avenue              West Hills CA 91307
15779464   Prashanthi Chandrasekaran            2000 Walnut Avenue             Fremont CA 94538
15779465   Prayag Parmar          40 Baytree Way Apt 3             San Mateo CA 94402
15779466   Presented By Kayla           20800 Lake Chabot Rd             Suite 213        Castro Valley CA 94546
15779467   Production Graphics           2225 Glenneyre #K            Laguna Beach CA 92561
15779468   Prospera        1201 North Magnolia Avenue                Anaheim CA 92801
15779469   Prospera Gonzalez           1201 N Magnolia Ave             Anaheim CA 92801
15779470   Protecting Coastal Communities             2618 Centennial Place          Tallahassee FL 32308
15779471   Provenir, Inc        1 Upper Pond Rd            Bldg E Floor 4          Parsippany NJ 07054
15779472   Provenir, Inc        Attn: Kerri Antles          300 Interpace Parkway           Building A 4th Floor       Parsippany NJ
           07054
15779473   Prudential Impact Investments           751 Broad Street           Newark NJ 07102
15779474   Pushan Rawal          1160 Chopin Terrace, Unit 201              Fremont CA 94538
15779475   Qiana Patterson         7036 La Tijera Blvd            Los Angeles CA 90045
15779476   Quiq        Attn: Michael A Myer             22 South Grand Ave           Bozeman MT 59715
15779477   Quiq, Inc        22 S Grand Ave            Bozeman MT 59715
15779478   R Ranch Market           c/o Hafsa Corporation           13985 Live Oak Ave           Irwindale CA 91706
15779479   Rachael Gingery          1341 Valencia Street           Apartment 27          San Francisco CA 94110
15779480   Rachel Rong          2638 22nd Ave            San Francisco CA 94116
15779481   Rafael Casimiro Lopez           1924 Sheridan Ave #49             Escondido CA 92027
15779482   Rafael Omar Islas Ramos            2049 Cedar St           Santa Ana CA 92701
15779483   Raggio and Carbajal Inc           8700 Reseda Blvd. Suite 103            Northridge CA 91324
15779484   Raja Ravi         2000 Walnut Avenue             Apt D207           Fremont CA 94538
15779485   Rajesh Rajendran          3701 Kimble Dr             Plano TX 75025
15779486   Rakuten Bank, Ltd.           Rakuten Crimson House 26F              1−14−1 Tamagawa           Setagaya−Ku
           158−0094          JP
15779487   Rakuten Bank, Ltda           1−14−1 Tamagawa              Setagaya−ku          Tokyo 158−0094         JP
15779488   Rakuten Europe S.a.r.l.         L−1536 Luxembourg               2 rue du Foss       Luxembourg         Luxembourg
15779489   Rammesh Navaneethakrishnan               3508 Bradford Dr            Richardson TX 75082
15779490   Ramon Lopez           15041 Blackhawk Street             Mission Hills CA 91345
15779491   Ramon Reynoso            547 Ashland Avenue Apt B              Aurora IL 60505
15779492   Randy Wong           17 Corte Dorado            Millbrae CA 94030
15779493   Ranferi Paredez Cabrera           2601 E Victoria St Spc 460            Rancho Dominguez CA 90220
15779494   Rashmi Prasad          6555 Sheltondale Ave             West Hills CA 91307−2914
15779495   Raul De La Torre          324 Pine Avenue             Apartment 1         South San Francisco CA 94080
15779496   Raul Sandoval Almaraz            1401 E Phillips St          Long Beach CA 90805
15779497   Ravi Singh         1355 El Camino Real, Unit 607              Redwood City CA 94063
15779498   Regus Management Group, LLC                P.O. Box 842456            Dallas TX 75284
15779499   Reidy Communications             447 Manzanita Ave            Corte Madera CA 94925
15779500   Rendy Martin Garcia Hernandez              886 Portola St         Soledad CA 93960
15779501   Rep. Daniel Perez          402 South Monroe Street            Tallahassee FL 32399
15779502   Representative Democracy            888 South Andrews Avenue               Fort Lauderdale FL 33316
15779503   Revel Systems          575 Market St           Suite 2200         San Francisco CA 94105
15779504   Revel Systems Inc          c/o Taylor English Duma LLP, Attn: Willi              445 South Figueroa Street Suite
           3100        Los Angeles CA 90071
15779505   Revel Systems, Inc          600 Peachtree Street NE            Suite 3800        Atlanta GA 30308
15779506   Revolution Ventures Management Co.                1717 Rhode Island Ave           Suite 900       Washington DC
           20036
15779507   Rhiannon Mackay            460 So. Spring St           #418         Los Angeles CA 90013
15779508   Ricardo Arjona          212 Lux Avenue            South San Francisco CA 94080
15779509   Ricardo Gomez Radilla           1900 Oakdale Rd             Modesto CA 95355
                     Case 21-10016-BLS                  Doc 11-1          Filed 01/13/21           Page 14 of 19
15779510   Ricardo Sepulveda            1504 Martin Ave            McAllen TX 78504
15779511   Richard Seow           25 Ford Avenue            Singapore 268705          Singapore
15779512   Richards Layton & Finger              One Rodney Square           920 North King Street         Wilmington DE 19801
15779513   Rick Heitzmann           c/o Firstmark Capital           100 Fifth Avenue, Third Floor         New York NY 10011
15779514   Rigoberto Hernandez Martinez              719 Florida St         San Francisco CA 94110
15779515   Rita Herrera         5515 Modoc Ave             Richmond CA 94804
15779516   Riverbird Solutions           2508 Piedmont Ave.            Montrose CA 91020
15779517   Roberto Martinez Vega             8326 Central Park Ave Bsmt            Skokie IL 60076
15779518   Roberto Powers           505 26th Ave           unit 2        San Francisco CA 94121
15779519   Rodolfo Rodriguez Argemi               Yautepec 64 Col. Condesa           Col. Condesa         Mexico City
           06140         Mexico
15779520   Rogelio Pena Flores            280 E Okeefe Street Int B          Palo Alto CA 94303
15779521   Rojo Rooster Convenience Stores Inc.              250 Sylvan Ave          Engelwood Cliffs NJ 7632
15779522   Roman Soto Melendez              5588 Rainbow Creek R 3             Fallbrook CA 92028
15779523   Romana Galindo Ocotitla              1551 Nadeau St          Los Angeles CA 90001
15779524   Romo Nora DBA Smart Ads & Multi Money Services                     2105 Edison Hwy Ste P12           Bakersfield CA
           93305
15779525   Romo Nora DBA Smart Shipping and Services II                  3122 Niles St Ste B         Bakersfield CA 93306
15779526   Rosa Anduaga           334 Rose Avenue             Mill Valley CA 94941
15779527   Rosa Aparicio De Molina              6 Sonora Avenue           South San Francisco CA 94080
15779528   Rosy Cruz          4222 Clarinbridge Circle            Dublin CA 94568
15779529   Rubin, Turnbull & Associates             450 E Las Olas Blvd          Suite 1250         Fort Lauderdale CA 33301
15779530   Rudy Salas for Assembly 2018               1029 J St. Suite 380        Sacramento CA 95814
15779531   Ruiz Law Group            170 Columbus Ave, Suite 300              San Francisco CA 94133
15779532   Rural Community Assistance Corporation                3120 Freeboard Drive          Suite 201        West Sacramento CA
           95691
15779533   Russell Hinton Co.           1823 Egbert Ave            San Francisco CA 94124
15779534   Russell Reynolds Associates             101 California St         San Francisco CA 94111
15779535   Ryan De La Torre            8714 Apperson Street            Sunland CA 91040
15779536   Ryan Little         6 Oakdale Ave            San Rafael CA 94901
15779537   Ryan Little Productions            6 Oakdale Ave          San Rafael CA 94901
15779538   Ryan Sun          985 Springfield Drive            Millbrae CA 94030
15779539   S&A Autosound             4801 West Grand Ave              Chicago IL 60639
15779573   SEI Trust Company Christiana Trust              One Freedom Valley Rd            Oaks PA 19456
15779587   SF Roofdeck Capital I LLC              800 S. Point Drive         No. 1902        Miami Beach FL 33139
15779639   SVB Silicon Valley Bank              3003 Tasman Dr.           Santa Clara CA 95054
15779540   Saad Patail        4503 Fulton Avenue              Apartment D         Sherman Oaks CA 91423
15779541   Saber Es Poder          1849 Sawtelle Blvd            Los Angeles CA 90025
15779542   Saber Es Poder          1849 Sawtelle Blvd            Los Angeles CA 90025
15779543   Sacramento Advocates, Inc.             1215 K Street         Suite 2030        Sacramento CA 95814
15779544   Salesforce.com Inc           PO Box 203141            Dallas TX 75320−3141
15779545   Sam Jain         2 Harrison court           El Sobrante CA 94803
15779546   Sam Winter           4016 Cherrywood Ave.              Los Angeles CA 90008
15779547   Samantha Lansman              1820 Holland Drive           Walnut Creek CA 94597
15779548   Sammir Hassan Lopez Pineda               16215 Woodruff Ave Apt 12             Bellflower CA 90706
15779549   Samuel Miller          853 Commodore Drive               Apartment 557         San Bruno CA 94066
15779550   Samuel Morales Lopez              1640 Barry Ave           W Los Angeles CA 90025
15779551   San Diego County Democratic Party, ID#741906                  8340 Clairemont Mesa Blvd.           San Diego CA
           92111
15779552   San Francisco Business Times              275 Battery St.        Suite 940       San Francisco CA 94111
15779553   San Francisco Tax Collector             Office of the treasurer and Tax Collecto         PO Box 7426         San Francisco
           CA 94120
15779554   Sandra Iris Gonzalez Escobar             2716 E Jefferson St         Long Beach CA 90810
15779555   Sandra L Castillo          2651 S Kildare Ave Apt 1            Chicago IL 60623
15779556   Sang Bae          2109 Shattuck Ave            #408         Berkeley CA 94704
15779557   Santos Herrera Ramos             6353 Skyline Dr          Houston TX 77057
15779558   Sara Guerrero Gonzalez             13222 Sunrise Wood            San Antonio TX 78245
15779559   Sas Institute Inc        PO Box 406922             Atlanta GA 30384−6922
15779560   Sasa Cheng          575 Cole Street           Apartment 303          San Francisco CA 94117
15779561   Saul Rodriguez Segovia             36647 Rd 124           Visalia CA 93291
15779562   Saul Zuniga Mora            3610 W 132 Nd St             Hawthorne CA 90250
15779563   Sayantan Sarkar          2000 Walnut Avenue              Apartment K204          Fremont CA 94538
15779564   Scott Dexter         6906 Waggoner Drive              Dallas TX 75230
15779565   Scott Alexander          P.O. Box 370115            Montara CA 94037
15779566   Scott Berenzweig           8175 Buffalo Ranch Ave.             Las Vegas NV 89147
15779567   Scott Dexter         3003 Morning Dove              McKinney TX 75072
15779568   Sean Olson Luna           1180 E St           Apt 507         Hayward CA 94541
15779569   Sebastian Ruiz          222 East Riverside Drive            Apartment 329        Austin TX 78704
15779570   Sebastian Ugalde           786 Geary Street          Apartment 202          San Francisco CA 94109
15779571   Secretary of State         PO BOX 13697             Austin TX 78711
15779572   Seguros Para Todos Insurance Brokers LLC                 3450 Bonita Rd Suite 101          Chula Vista CA 91910
15779574   Senator Bob Wieckowski Office Holder Committee 201                   1127 11th St. Ste. 606        Sacramento CA
           95814
15779575   Senor Instant Cash Inc           Attn: Hyder Younus            4734 W Alabama           Houston TX 77027
15779576   Sequoia         24 E. Cota St.          Suite 200         Santa Barbara CA 93101
15779577   Sequr, Inc.        200 Ottley Dr           Atlanta GA 30324
15779578   Serengeti Caracal Master Fund LP              632 Broadway, 12th Floor          New York NY 10012
15779579   Serengeti Lycaon Partners LP             632 Broadway, 12th Floor           New York NY 10012
                     Case 21-10016-BLS                 Doc 11-1          Filed 01/13/21           Page 15 of 19
15779580   Serengeti Opportunities Partners LP           c/o Serengeti Associates LP          Attn: Marc Baum, Director        632
           Broadway, 12th Floor            New York NY 10012
15779581   Sergio Campos          225 Clifton St #205          Oakland CA 94618
15779582   Sergio Dicci Quijada Palacios           1719 6Th St         Rosenberg TX 77471
15779583   Sergio Hernandez           365 Alameda Del Prado            Novato CA 94949
15779584   Sergio Torres        10 14th Ave           San Mateo CA 94402
15779585   Seward & Kissel LLP             ONE BATTERY PARK PLAZA                    New York NY 10004
15779586   Seyfarth Shaw LLP            131 S Dearborn          Suite 2400         Chicago IL 60603−5577
15779588   Shannon Tom           379 Pompano Circle            Foster City CA 94404
15779589   Shareworks         Dept 3542           PO Box 123542            Dallas TX 75312
15779590   Shartsis Friese LLP          One Maritime Plaza          18th Floor         San Francisco CA 94111
15779591   Shawn Otomo           2508 Piedmont Avenue             Montrose CA 91020
15779592   Shinda Bickham           338 Spear Street, Apt 4D           San Francisco CA 94105
15779593   Shirley Newman            1343 N Arrowhead Ave             San Bernardino CA 92405
15779594   Shivank Bajpai         34655 Skylark Drive            Union City CA 94586
15779595   Sho Mizoe         2539 Fulton Street           Berkeley CA 94704
15779596   Shovein Law, LLC             1035 Kenneth Dr.         Lakewood OH 44107
15779597   Shreya Trivedi         425 1st street        3504         San Francisco CA 94105
15779598   Sidley Austin LLP           PO Box 0642          Chicago IL 60690
15779599   Sigue Corporation           13190 Telfair Ave         Sylmar CA 91342
15779600   Silicon Valley Bank           3003 Tasman Dr.          Santa Clara CA 95054
15779601   Silicon Valley Leadership Group            2001 Gateway Place           Suite 101E        San Jose CA 95110
15779602   Simone Hay          1016 HANCOCK AVE                 UNIT 3          WEST HOLLYWOOD CA 90069
15779603   Sirisha Chigurupati          1280 Vintage Oak Street           Simi Valley CA 93063
15779604   Sirui Xiao       3763 Acapulco Drive             Campbell CA 95008
15779605   Sixto Barrera Moreno            507 E 27Th St         Waco TX 76705
15779606   Sixto Ramirez Daniel           17021 Kenyon Dr Apt B             Tustin CA 92780
15779607   Slack Technologies, Inc.           500 Howard St.         6th Floor        San Francisco CA 94105
15779608   Snowcrest Partners LLC             68 Mesa Court         Atherton CA 94027
15779609   Snowflake         450 Concar Dr           San Mateo CA 94402
15779610   Snowflake Inc         Attn: Anthony Eisen           450 Concar Drive           San Mateo CA 94402
15779611   Soaptech        4701 Patrick Henry Dr.           Building 25, #415          Santa Clara CA 95054
15779612   Solium Plan Managers LLC              Attn: Jeremy Wright          221 Main Street Suite 1340         San Francisco CA
           94105
15779613   Solution 7 Ltd        National Westminster Bank             London         GB
15779614   Soma Mobile Notary             88 Townsend Street #411           San Francisco CA 94107
15779615   Sonia Fernandez Herrera            3059 Menlo Ave           San Diego CA 92105
15779616   Soumya Hundet            2128 18th Street         San Francisco CA 94107
15779617   Spanish Broadcasting System, Inc.            7007 NW 77th Avenue             Miami FL 33166
15779618   Sparkletts       PO Box 660579             Dallas TX 75266−0579
15779619   Springleaf Acquisition Corporation           c/o Scott D. McKinlay, Senior Vice Presi           601 NW 2nd
           Street       Evansville IN 47708
15779620   Starr Surplus Lines Insurance Company             399 Park Avenue 8th Floor            New York NY 10022
15779621   Starr Surplus Lines Insurance Company             Attn: Claims         399 Park Ave 2nd Floor         New York NY
           10022
15780069   State of Delaware          Division of Revenue          820 N. French Street, 8th Floor         Wilmington, DE
           19801−0820
15779622   Stephanie Kasten          2501 Ivy Drive Apt. 22          Oakland CA 94606
15779623   Stephanie Kramer           1820 Holland Drive          Walnut Creek CA 94597
15779624   Stephanie Marraccini           2280 Filbert Street        San Francisco CA 94123
15779625   Steve Su        1532 Summit Road             Berkeley CA 94708
15779626   Steven Fischer         3445 Lomas Serenas Dr.            Escondido CA 92029
15779627   Stewart Wilkinson           Dar tal Pacens Bingemma Road             Dwejra RBT 6209           Malta
15779628   Strategic Business Communications             1979 Marcus Ave            Suite 210       Lake Success NY 11042
15779629   Stretto       5 Peters Canyon Rd           Suite 200         Irvine CA 92606
15779630   Suddath Relocation System             815 South Main St          Suite 411C         Jacksonville FL 32207
15779631   Sue Jeong Hur         4553 Willis Avenue Rm #305               Sherman Oaks CA 91403
15779632   Suitebriar Inc.       13800 Coppermine Rd             Herdon VA 20171
15779633   Summit CPA Group              9815 Dawson&#39 s            Creek Blvd          Fort Wayne IN 46825
15779634   Sunanda Pappu           6651 Berquist Avenue           West Hills CA 91307
15779635   Supreme Collision Center            2803 Singleton St         Rowlett TX 75088
15779636   Surface Makeup Designs             336 Wayne Ave           Apt 3        Oakland CA 94606
15779637   Susan Lynn Spencer            1769 Broadway Apt 2            San Francisco CA 94109
15779638   Sushidhar Jayaraman            2000 Walnut Avenue            D207         Fremont CA 94538
15779640   Sven Kaludzinski           2627 Hale Drive         Burlingame CA 94010
15779641   Sykes Enterprises, Incorporated           PO Box 406238           Atlanta GA 30384−6238
15779642   Systems & Services Technologies (SST)              PO Box 741035           Los Angeles CA 90074−1035
15779702   T−Mobile         PO Box 51843             Los Angeles CA 90051−6143
15779643   TACHTECH             TACHTECH              237 Kearny St. #274           San Francisco CA 94108
15779656   TCCP #1 − Otto Square             3553 National Ave          San Diego CA 92113
15779657   TCCP #18 − Clairemont              6143 Balboa Ave          San Diego CA 92111
15779658   TCCP #2 − Oceanside             1919 Mission Ave           Oceanside CA 92058
15779659   TCCP #3 − El Cajon            358 N 2nd St         El Cajon CA 92021
15779660   TCCP #30 − Inglewood              903 N La Brea Ave           Inglewood CA 90302
15779661   TCCP #37 − Escondido              695 E Lincoln Ave          Escondido CA 92026
15779662   TCCP #4 − Downtown and 5th Ave                945 5th Ave          San Diego CA 92101
15779663   TCCP #5 − Chula Vista             1337 Third Ave         Chula Vista CA 91911
15779664   TCCP #56 − Mira Mesa              10606 Camino Ruiz            San Diego CA 92126
                     Case 21-10016-BLS                Doc 11-1         Filed 01/13/21          Page 16 of 19
15779665   TCCP #59 − 3rd and Vermont Ave              311 S Vermont Ave            Los Angeles CA 90020
15779666   TCCP #6 − University Ave            4121 University Ave           San Diego CA 92105
15779667   TCCP #61 − Pacoima           9767 Laurel Canyon Blvd             Pacoima CA 91331
15779668   TCCP #62 − San Marcos            218 W San Marcos Blvd Ste 107B              San Marcos CA 92069
15779669   TCCP #63 − Walnut Park            2602 E Florence Ave           Huntington Park CA 90255
15779670   TCCP #65 − Firestone          2284 Firestone Blvd           Los Angeles CA 90002
15779671   TCCP #66 − Euclid and Division            34 N Euclid Ave # B           National City CA 91950
15779652   TCCP − #13 Lemon Grove             7808 Broadway            Lemon Grove CA 91945
15779653   TCCP − #36 Spring Valley           8365 Paradise Valley Rd Ste 16           Spring Valley CA 91977
15779654   TCCP − #38 Trolley          1255 Imperial Ave           San Diego CA 92101
15779655   TCCP − #55 National City           1539 E Plaza Blvd Ste C           National City CA 91950
15779732   TP Teleperformance Colombia S.A.S.             Attn: Chief Legal Officer         Calle 26 No. 92−32       Bogot
           D.C.       Colombia
15779733   TPUSA, Inc.         5295 South Commerce Drive              Suite 600        Murray UT 84107
15779644   Talener Group, LLC          11 East 44th St         Suite 1200         New York NY 10017
15779645   Tamara Thompson           229 Branna St          Suite 18G         San Francisco CA 94107
15779646   Tammye Trevino          6322 Stable Downs            San Antonio TX 78249
15779647   Tania Cardenas        189 3rd Street          Apartment 106          Oakland CA 94607
15779648   Tao Zhang         3721 Westwood Blvd            Apt 15         Los Angeles CA 90034
15779649   Tara Chandi        135 Mcbrown Rd             Petaluma CA 94952
15779650   Taylor English Duma LLP            Attn: Ken Mallernee          1600 Parkwood Circle Suite 200         Atlanta GA
           30339
15779651   Taylor Pardue        655 5th Street         Apartment 17          San Francisco CA 94107
15779672   Teema Solutions        116 N. Old Litchfield Rd           116−A          Litchfield Park AZ 85340
15779673   Teleperformance Colombia, S.A.S.            111 Wall St         New York NY 10043
15779674   Tennessee Department of Financial Institutions           312 Rosa L. Parks Avenue          26th Floor      Nashville TN
           37243
15779675   Tennessee Secretary of State         312 Rosa L. Parks Avenue            Nashville TN 37243−1102
15779676   Teresa Gonzalez Grandia          867 Hayes St          San Francisco CA 94117
15779677   Terra       511 Harrison Street         San Francisco CA 94105
15779678   Texas Comptroller of Public Accounts           Attn: Bankruptcy Division           Lyndon B. Johnson State Office
           Building       111 East 17th Street          Austin TX 78774
15779679   Texas Comptroller of Public Accounts           Attn: Bankruptcy Division           PO Box 13528        Capitol
           Station      Austin TX 78711−3528
15779680   Texas Comptroller of Public Accounts           Attn: Franchise Tax          PO Box 149348         Austin TX
           78714−9348
15779682   Texas Office of Consumer Credit Commissioner              Finance Commission Building           2601 N. Lamar
           Blvd.       Austin TX 78705
15779681   Texas Office of Consumer Credit Commissioner              PO Box 12366           Austin TX 78711−2366
15779683   Texas Office of the Attorney General          300 W 15th St          Austin TX 78701
15779684   Texas Secretary of State       PO Box 12887            Austin TX 78711−2887
15779685   The (A)Lyst Group LLC           4005 Manzanita Ave Ste 6 Pmb 336              Carmichael CA 95608
15779686   The Adam Rodriguez Living Trust             314 6th Avenue          Venice CA 90291
15779687   The Brian H. Zalaznick Revocable            509 Pixie Trail        Mill Valley CA 94941
15779688   The Ken Blanchard Companies             125 State Place         Escondico CA 92029
15779689   The Linde Group         6550 Vallejo St          Suite 201         Emeryville CA 94608
15779690   The Rubin Group          450 E Las Olas Blvd, Suite 1250            Fort Lauderdale CA 33301
15779691   The Trade Desk, Inc         PO BOX 894903             Los Angeles CA 90189−4903
15779692   Thomas H. Glocer          60 East 96th Street        New York NY 10128
15779693   Thompson Legal Advisory Services, P.C.             229 Branna St         Suite 18G        San Francisco CA 94107
15779694   Thurman White         876 Parrott Drive          San Mateo CA 94402
15779695   Tienda Mexico − 6th Street          605 E 6th St        Corona CA 92879
15779696   Tienda Mexico − Grand Blvd            611 E Grand Blvd           Corona CA 92879
15779697   Tienda Mexico Fallbrook          1412 S Mission Rd            Fallbrook CA 92028
15779698   Tienda Mexico Riverside          4850 Jackson St          #C         Riverside CA 92503
15779699   Tienda Mexico Vista         1234 N Santa Fe Ave            #111         Vista CA 92083
15779700   Tim Dattels        2960 Vallejo Street         San Francisco CA 94123
15779701   Timothy Stepro        456 E Hartley Avenue            Ridgecrest CA 93555
15779703   Toast Catering & Event M           1341 Skyline Drive          Daly City CA 94015
15779704   Tom Palecek 2010 Living Trust           68 Mesa Court           Atherton CA 94027
15779705   Tom Soto         443 Mesa Road           Santa Monica CA 90402
15779706   Tom Villante        16864 Calle Bellevista          Pacific Palisades CA 90272
15779707   Tomas Guzman          21 Chesley Court           Vallejo CA 94591
15779708   Tomas Sanchez Garcia          14754 Jessica Way           Adelanto CA 92301
15779709   Torres − CA5400 − East Florence            2625 E Florence Ave Ste A           Huntington Park CA 90255
15779710   Torres − CA5401 − Whittier           4759 Whittier Blvd          Los Angeles CA 90022
15779711   Torres − CA5685 − Imperial Hwy             3100 E Imperial Hwy Ste H−2            Lynwood CA 90262
15779712   Torres − CA5692 − South Alameda              4433 S Alameda St Ste A40           Los Angeles CA 90058
15779713   Torres − CA5861 − 620 S Alvarado             620 S Alvarado St Frnt A          Los Angeles CA 90057
15779714   Torres − CA5862 − W 7th St           304 W 7th St          Los Angeles CA 90014
15779715   Torres − CA5863 − 723 S Alvarado             723 S Alvarado St          Los Angeles CA 90057
15779716   Torres − TX2962 − Jupiter          1405 Jupiter Rd          Plano TX 75074
15779717   Torres − TX2963 − Coit          14018 Coit Rd          Dallas TX 75240
15779718   Torres − TX3081 − Telephone            4320 Telephone Rd, Ste 3           Houston TX 77087
15779719   Torres − TX3082 − W Davis            3128 W Davis St           Dallas TX 75211
15779720   Torres − TX3084 − Airline          11112 Airline Dr          Houston TX 77037
15779721   Torres − TX3196 − Ferguson            8024 Ferguson Rd           Dallas TX 75228
15779722   Torres − TX3410 − S McDonald             410 S McDonald St, Ste A            McKinney TX 75069
                     Case 21-10016-BLS                 Doc 11-1         Filed 01/13/21           Page 17 of 19
15779723   Torres − TX4295 − W Jefferson           510 W Jefferson Blvd           Dallas TX 75208
15779724   Torres − TX4296 − Aldine Bender            189 Aldine Bender Rd, Ste A            Houston TX 77060
15779725   Torres − TX4388 − Aldine Mail           4740 Aldine Mail Rd, Ste A           Houston TX 77039
15779726   Torres − TX4836 − Huffines Plaza           383 Huffines Blvd          Lewisville TX 75057
15779727   Torres − TX4865 − Nursery          204 S Nursery Rd            Irving TX 75060
15779728   Torres − TX5066 − Britain         1911 N Britain Rd           Irving TX 75061
15779729   Torres − TX5653 − Park Boulevard            2380 E Park Blvd Ste 412           Plano TX 75074
15779730   Torres − TX5702 − 11721 Airline           11721 Airline Dr          Houston TX 77037
15779731   Torres Enterprises        426 N. Main St.         Elkhart IN 46516
15779734   Trans Union LLC          PO Box 99506           Chicago IL 60693−9506
15779736   TransUnion Risk and Alternative          PO Box 209047            Dallas TX 75320−9047
15779735   Transunion LLC          P.O. Box 99506          Chicago IL 60693
15779737   Travelers       PO Box 660317           Dallas TX 75266−0317
15779738   Treasurer of Virginia       101 N 14th St          Richmond VA 23219
15779739   Tripp Scott PA        110 S. East 6        15 floor         Fort Lauderdale FL 33301
15779740   Tristeon Moore         4652 Big Bear Rd          Oakley CA 94561
15779741   True North sign & graphic services         2277 Chancery Court           Santa Rosa CA 95403
15779742   Twilio       Attn: General Counsel          375 Beale Street, Suite 300          San Francisco CA 94105
15779743   Twilio, Inc.       Dept LA 23938          Pasadena CA 91185−3938
15779744   U.S. Bank Equipment Finance           PO Box 790448            ST Louis MO 63179
15779745   U.S. Department of the Treasury          Community Development Financial Institut             1500 Pennsylvania Avenue,
           NW         Washington DC 20220
15779748   UNIRADIO CORP              5030 Camino de la Siesta          Suite 403         San Diego CA 92108
15779754   US Securities & Exchange Commission             Attn: Office of Reorganization           950 E Paces Ferry Rd
           NE        Suite 900        Atlanta GA 30326−1382
15779755   USA Checks Cashed−USA 101−Broadway                   449 Broadway          San Diego CA 92101
15779756   USA Checks Cashed−USA 102−Convoy                 4913 Convoy St           San Diego CA 92111
15779757   USA Checks Cashed−USA 106−Lemon Grove                    7109 Broadway          Lemon Grove CA 91945
15779758   USA Checks Cashed−USA 112−1000 Branch                   936 Highland Ave          National City CA 91950
15779759   USA Checks Cashed−USA 117−16th & Highland                   1610 Highland Ave          National City CA 91950
15779760   USA Checks Cashed−USA 254−Fontana                 9311 Sierra Ave         Fontana CA 92335
15779761   USA Checks Cashed−USA 255−Mission                 1950 Oceanside Blvd           Oceanside CA 92054
15779762   USA Checks Cashed−USA 371−Baseline                301 W Base Line St           San Bernardino CA 92410
15779763   USA Checks Cashed−USA 372−Mill Street                310 W Mill St         San Bernardino CA 92408
15779764   USA Checks Cashed−USA 480−Victorville                13622 Bear Valley Rd Ste B12            Victorville CA 92392
15779765   USA Checks Cashed−USA 481−Highland                 1455 W Highland Ave Ste 102             San Bernardino CA
           92411
15779766   USA Checks Cashed−USA 482−Holt               100 S Euclid Ave           Ontario CA 91762
15779767   USA Checks Cashed−USA 483−Riverside                 2535 University Ave          Riverside CA 92507
15779768   USA Checks Cashed−USA 484−3rd & Main                   16352 Main St         Hesperia CA 92345
15779769   USA Checks Cashed−USA 485−Sterling               25716 Base Line St          San Bernardino CA 92410
15779770   USA Checks Cashed−USA 488−Apple Valley                  20226 US Highway 18 Ste C            Apple Valley CA
           92307
15779771   USA Checks Cashed−USA 489−Bear Valley                  14876 Bear Valley Rd          Victorville CA 92395
15779772   USA Checks Cashed−USA 490−7th&Greentree                   14213 Seventh St Ste A          Victorville CA 92395
15779773   USA Checks Cashed−USA 491−Kiowa                 20920 Bear Valley Rd            Apple Valley CA 92308
15779774   USA Checks Cashed−USA 492−Adelanto                 11600 Bartlett Ave Unit 2          Adelanto CA 92301
15779775   USA Checks Cashed−USA 507−Chula Vista                  201 Broadway Ste 101          Chula Vista CA 91910
15779776   USA Checks Cashed−USA 511−Spring Valley                  521 Sweetwater Rd          Spring Valley CA 91977
15779777   USA Checks Cashed−USA 514−El Cajon                 3001 El Cajon Blvd Ste 100           San Diego CA 92104
15779778   USA Checks Cashed−USA 515−Mira Mesa                   10825 Westview Pkwy            San Diego CA 92126
15779779   USA Checks Cashed−USA 517−54th & El Cajon                  5404 El Cajon Blvd          San Diego CA 92115
15779780   USA Checks Cashed−USA 520 − Chula Vista 1                 1090 Third Ave Ste 2B           Chula Vista CA 91911
15779781   USA Checks Cashed−USA 521 − El Cajon                1090 E Main St          El Cajon CA 92021
15779782   USA Checks Cashed−USA 522 − Escondido 1                  102 E Mission Ave         Escondido CA 92025
15779783   USA Checks Cashed−USA 523 − Escondido 2                  1565 E Valley Pkwy          Escondido CA 92027
15779784   USA Checks Cashed−USA 524 − San Diego                  1722 Euclid Ave Ste 200          San Diego CA 92105
15779785   USA Checks Cashed−USA 525 − San Marcos                  844 W San Marcos Blvd Ste 105            San Marcos CA
           92078
15779786   USA Checks Cashed−USA 526 − Vista               836 N Santa Fe Ave Suites A and B            Vista CA 92083
15779787   USA Checks Cashed−USA 612−Corona                 107 N McKinley St Ste 101            Corona CA 92879
15779788   USA Checks Cashed−USA 624−E. Carson                 198 E Carson St         Carson CA 90745
15779746   Udemy         Attn: Noble Enriquez          600 Harrison St.         3rd Floor        San Francisco CA 94107
15779747   Udemy Inc         600 Harrison         3rd Floor         San Francisco CA 94107
15779749   United Cerebral Palsy of San Francisco, DBA UCP of              Attn: Barry N. Gardin         1521−1531 Webster
           St       Oakland CA 94612
15779750   United Corporate Services, Inc         10 Bank Stress, Suite 560         White Plains NY 10606
15779751   United Language Group, LLC            1600 Utica Ave. S.          Suite 750        St. Louis Park MN 55416
15779752   United States Attorney for the District of Delawar          Hercules Building US Attorney's Office          1313 N Market
           Street       Wilmington DE 19801
15779753   Upekha Weerasinghe           3827 Judah St         San Francisco CA 94122
15779789   Usio (PDS)         Attn: Corporate Counsel          12500 San Pedro Ste 120           Suite 120        San Antonio TX
           78216
15779790   Utah Department of Financial Institutions         324 State St #201         Salt Lake City UT 84111
15779791   Utah Department of Financial Institutions         PO Box 146800            Salt Lake City UT 84114−6800
15779792   Utah Secretary of State       c/o Lt. Governor           350 North State Street, Suite 220        PO Box
           142325        Salt Lake City UT 84114−2325
                     Case 21-10016-BLS                 Doc 11-1         Filed 01/13/21          Page 18 of 19
15779793   Utah State Tax Commission            Attn: Bankruptcy Division           210 N 1950 W         Salt Lake City UT
           84134−0700
15779821   VRGE          Attn − Scott Gerber          777 6th St NW           Washington DC 20001
15779794   Valdez Public Affairs, LLC           2580 17th St #203          Denver CO 80211
15779795   Validus Specialty         Attn: Eric Levine − FI Professional Liab           4 World Trade Center       150 Greenwich
           Street 47th Floor        New York NY 10007
15779796   Vanessa Hayden          6310 Henderson Drive            La Mesa CA 91942
15779797   Vanessa Ibarra        1188 Mission St. Apt 2010            San Francisco CA 94103
15779798   Vanessa Servante          1120 Delaware St          Fairfield CA 94533
15779799   Varadero Capital, L.P.         452 Fifth Avenue, 30th Floor           New York NY 10014
15779800   Varinia Esquivel         1155 Helen Drive          Millbrae CA 94030
15779801   VentureHacks, Inc          73 Depot Pl         c/o Alyssa Previti        Nyack NY 10960
15779802   Venu Kathirvel         512 PARISO TERRACE                 Fremont CA 94539
15779803   Veritec Solution        824 Miramar Terrace           Belmont CA 94002
15779804   Verizon Wireless         PO Box 660108            Dallas TX 75266−0108
15779805   Veronica Franzese          1638 Lafayette Avenue           Columbus IN 47201
15779806   Vervent        PO Box 911007            San Diego CA 92191
15779807   Very Good Ventures           338 Woodbine Rd            Stamford CT 06903−1902
15779808   Vettery        PO Box 392608            Pittsburgh PA 15251
15779809   Victor Cisneros        1310 NW Naito Parkway              411        Portland OR 97209
15779810   Victor Hugo Miramontes Avila             315 W Avenue 38           Los Angeles CA 90065
15779811   Victoria Sanchez         805 Leavenworth Street           Apt 503          San Francisco CA 94109
15779812   Vilma Aurora Rodriguez            5414 Cedar Springs Rd           Dallas TX 75235
15779813   Virginia Estrada        3909 Pacific Boulevard           Apartment D           San Mateo CA 94403
15779814   Viridiana Venegas          2310 Edinburgh Way            Garland TX 75040
15779815   Vittal LLC        3508 Bradford Drive           Richardson TX 75082
15779816   Vivi Tran Faber         2412 Harrison Street         Apartment 203           San Francisco CA 94110
15779817   Vivian Tran        953 Talbot Avenue            Albany CA 94706
15779818   Vizcarra Investments Inc (Mi Casita Services Inc)            205 Chester Ave         Bakersfield CA 93301
15779819   Vole Hollow LP          PO Box 2453            Olympic Valley CA 96146
15779820   Vrge        777 6th St NW           11th Floor        Washington DC 20001
15779827   WEX BANK            WEX Bank             P.O. Box 6293           Carol Stream IL 60197
15779842   WTP Service         8345 NW 66 St #2000             33166−7896            Miami FL 33166
15779822   Walgreens ST2521            300 Montgomery St           San Francisco CA 94104
15779826   WeWork          10845 Griffith Peak Drive           Las Vegas NV 89135
15779823   Wendy Anilu Lopez Gudiel             2519 S Harcourt Av           Los Angeles CA 90016
15779824   Western World Insurance Group             Attn: Claims Department           300 Kimball Drive Suite 500       Parsippany
           NJ 07054
15779825   Wework          1601 Vine Street          Los Angeles CA 90028
15779828   Where the Buffalo Roam            390 Corte Madera Ave            Corte Madera CA 94925
15779829   Will Chung         1401 Mission Street          Apt 1211          San Francisco CA 94111
15779830   William Antonio Valle           342 W 91 St         Los Angeles CA 90003
15779831   Willkie Farr & Gallagher          787 Seventh Ave           2nd Floor         New York NY 10019−6099
15779832   WilmerHale         1225 17th St          Denver CO 80202
15779833   Wilmington Trust SP Services, Inc.           PO Box 8985           Wilmington DE 19801
15779834   Wisconsin Department of Financial Institutions           4822 Madison Yards Way            North Tower        Madison
           WI 53705
15779835   Wisconsin Secretary of State          PO Box 7848           Madison WI 53702
15779836   Wizeline        600 California Street, 11th Floor          San Francisco CA 94108
15779837   Wood Investment Partners           117 Manhattan Avenue             New York NY 10025
15779838   Woodruff Sawyer           PO Box 45057           San Francisco CA 94145
15779839   Words Matter         Post Office Box 30265           Fort Lauderdale FL 33303
15779840   World Travel System Inc           Futako Tamagawa             Rise Office,
           2−21−1         Setagaya−Ku           Tokyo         JP
15779841   Wright's Media, LLC.           2407 Timberloch Place Ste B           The Woodlands TX 77380
15779843   Xiaoyang Liu         2 Bayside Village Pl          Apartment 422           San Francisco CA 94107
15779844   Yannie Gernburd          829 Corbett Ave #2           San Francisco CA 94131
15779845   Yasmin Amer          3605 Adeline St           Emeryville CA 94608
15779872   Ybarra & Associates          5510 E Kings Canyon Rd             Fresno CA 93727
15779873   Ybarra & Associates Insurance Agency, Inc.            5510 E Kings Canyon Rd            Fresno CA 93727
15779846   Ybarra − Armona 2354            13981 Ada St          Armona CA 93202
15779847   Ybarra − Benny 2643           4794 E Kings Canyon Rd             Fresno CA 93702
15779848   Ybarra − Benny iPad 2347           4794 E Kings Canyon Rd             Fresno CA 93702
15779849   Ybarra − Butler 2344          3362 E Butler Ave          Fresno CA 93702
15779851   Ybarra − DP 2644           2325 Blossom St          Dos Palos CA 93620
15779852   Ybarra − DP iPad 2348           2325 Blossom St          Dos Palos CA 93620
15779850   Ybarra − Dakota 2346           3860 N Cedar Avenue, Fresno, CA              Fresno CA 93726
15779853   Ybarra − Elias 2648          524 W Olive Ave           Fresno CA 93728
15779854   Ybarra − Elias iPad 2357          524 W Olive Ave           Fresno CA 93728
15779855   Ybarra − Farmers 2647           160 S Farmersville Blvd #E           Farmersville CA 93223
15779856   Ybarra − Farmers iPad 2353            50 Farmersville Rd          Farmersville CA 93223
15779857   Ybarra − Firebaugh 2645           1091 P St        Firebaugh CA 93622
15779858   Ybarra − Firebaugh iPad 2349            1091 P St        Firebaugh CA 93622
15779859   Ybarra − Fresno St 2642          1126 N Fresno St          Fresno CA 93701
15779860   Ybarra − Fresno St iPad 2345           1126 N Fresno St          Fresno CA 93701
15779861   Ybarra − Huron 2351           36700 Lassen Ave           Huron CA 93234
15779862   Ybarra − Jensen Ave 2661           4131 E Jensen Ave            Fresno CA 93725
15779863   Ybarra − Kerman 2646            179 S Madera Ave           Kerman CA 93630
                     Case 21-10016-BLS               Doc 11-1        Filed 01/13/21          Page 19 of 19
15779864   Ybarra − Kerman iPad 2352           179 S Madera Ave          Kerman CA 93630
15779865   Ybarra − Madera 2358          125 S Gateway Dr          Madera CA 93637
15779866   Ybarra − Main 2343         5510 E Kings Canyon Rd            Fresno CA 93727
15779867   Ybarra − Mendo 2350          1490 4th St        Mendota CA 93640
15779868   Ybarra − OC 2355          765 Anchor Ave         Orange Cove CA 93646
15779869   Ybarra − Parlier 2360        690 Fresno St        Parlier CA 93648
15779870   Ybarra − Reedley 2356         998 E Manning Ave            Reedley CA 93654
15779871   Ybarra − Sanger 2359         1411 Jensen Ave         Sanger CA 93657
15779874   Yesenia Fernandez         5222 Vera Lane         Apt 1         San Jose CA 95111
15779875   Yeyson Castillo        1424 Guerrero Street        San Francisco CA 94110
15779876   Yinuo Fang         180 Brannan Street        Apartment 222          San Francisco CA 94107
15779877   Yolanda D Del Carmen Mejia De Flores            964 Menlo Ave          Los Angeles CA 90006
15779878   YourPeople, Inc. (Zenefits)        50 Beale Street        10th Floor      San Francisco CA 94105
15779879   YuDing Sun          514 San Augusto Terrace         Sunnyvale CA 94085
15779880   Yue Wang          370 Accacia Street       Daly City CA 94014
15779881   Yurii Dmitriiev        737 Post Street       Apt. 535        San Francisco CA 94109
15779882   Yuxdi Epstein         4063 Poplar Avenue         Concord CA 94521
15779883   Yvonne Zavaleta         2 Devonshire Boulevard          San Carlos CA 94070
15779884   Zendesk        1019 Market St.         San Francisco CA 94103
15778599   abclegal.com         633 Yesler Way        Seattle WA 98104
15778971   e−OSCAR           Dept 224501         PO Box 55000          Detroit MI 48255−2245
                                                                                                              TOTAL: 1296
